Exhibit 10.25

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
December 22, 2016 (the “Effective Date”), by and between CHEMOCENTRYX, INC., a
Delaware corporation, having an address at 850 Maude Avenue, Mountain View, CA
94043, U.S. (“ChemoCentryx”), and VIFOR (INTERNATIONAL) LTD., a corporation
organized under the laws of Switzerland, having an address at Rechenstrasse 37,
CH-9014 St. Gallen, Switzerland (“VIT”). ChemoCentryx and VIT may be referred to
herein individually as a “Party” or collectively as the “Parties”.

RECITALS

WHEREAS, ChemoCentryx is a biopharmaceutical company focused on discovering,
developing, and commercializing therapeutics to treat autoimmune diseases and
inflammatory disorders;

WHEREAS, ChemoCentryx is developing a CCR2 inhibitor known as CCX140 for the
treatment of rare renal diseases, such as focal segmental glomerulosclerosis, as
well as for the treatment of chronic kidney disease;

WHEREAS, VIT is an international pharmaceutical company that develops and
commercializes innovative and high quality products and therapies worldwide to
improve the life of patients suffering from chronic kidney disease; and

WHEREAS, ChemoCentryx and VIT desire to establish a collaboration for the
continued development and, if successful, commercialization of products
containing CCX140 worldwide, excluding the U.S. and China, all under the terms
and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ChemoCentryx and VIT
hereby agree as follows:

 

1. DEFINITIONS

1.1 “Additional Indication” means an Indication in the Target Field, or in the
Field outside the Target Field as mutually agreed by the Parties pursuant to
Section 2.8(a), excluding the Initial Indication and CKD.

1.2 “Additional Indication Rejection Condition” has the meaning set forth in
Section 4.7(f).

1.3 “Additional Study” has the meaning set forth in Section 4.6(a).

1.4 “Advanced Amount” has the meaning set forth in Section 4.4(d).

1.5 “Affiliate” means, with respect to any party, any entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such party, but for only so long as such control
exists. As used in this definition, “control” means (a) to possess, directly or
indirectly, the power to direct the management or policies of an entity, whether
through ownership of voting securities, by contract relating to voting rights,
or corporate governance; or (b) direct or indirect beneficial ownership of more
than fifty percent (50%) (or such lesser percentage which is the maximum allowed
to be owned by a foreign corporation in a particular jurisdiction) of the voting
share capital or other equity interest in such entity. Notwithstanding the



--------------------------------------------------------------------------------

foregoing, for the purposes of this Agreement, Fresenius Medical Care shall not
be considered an Affiliate of VIT, except as provided in Section 1.135.

1.6 “Alliance Manager” has the meaning set forth in Section 3.5.

1.7 “API” means active pharmaceutical ingredient, which is also commonly
referred to as drug substance.

1.8 “Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, state, and local laws, treaties, statutes, rules,
regulations, administrative codes, guidance, ordinances, judgments, decrees,
directives, injunctions, orders, permits (including MAAs) of or from any court,
arbitrator, Regulatory Authority, or governmental agency or authority having
jurisdiction over or related to the subject item.

1.9 “Budget Cap” has the meaning set forth in Section 4.4(d).

1.10 “Bulk Drug Product” means the Product as bulk drug product for Commercial
use in the Territory.

1.11 “Bundled Product” means the Product (other than a Combination Product) that
is either (a) packaged together with another product that does not contain a
Compound for sale or shipment as a single unit or sold at a single price or
(b) marketed or sold collectively with such other product as a single product.

1.12 “Business Day” means any day other than a Saturday or Sunday on which the
banks in Mountain View, California and in Zurich, Switzerland are open for
business.

1.13 “Buy In” has the meaning set forth in Section 4.7(h).

1.14 “Calendar Quarter” means each respective period of three (3) consecutive
months ending on March 31, June 30, September 30, and December 31.

1.15 “Calendar Year” means each respective period of twelve (12) consecutive
months ending on December 31.

1.16 [***].

1.17 [†**].

1.18 “Change of Control” means, with respect to a Party: (a) the sale of all or
substantially all of its assets or all of its assets relating to the Product;
(b) a merger, reorganization or consolidation involving such Party in which the
holders of the voting securities of such Party outstanding immediately prior
thereto cease to beneficially own at least fifty percent (50%) of the combined
voting power of the surviving entity, directly or indirectly, immediately after
such merger, reorganization or consolidation; or (c) a transaction in which an
entity or individual, or group of entities and/or individuals acting in concert,
acquires more than fifty percent (50%) of the voting equity securities of such
Party.

1.19 “ChemoCentryx Affiliate” means any Affiliate of ChemoCentryx; provided
that, in the event of a Change of Control of ChemoCentryx, the term
“ChemoCentryx Affiliate” shall exclude any entity that becomes

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

†** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

an Affiliate of ChemoCentryx as a result of such Change of Control and all
Affiliates of such entity (other than ChemoCentryx and its Affiliates in
existence as of such Change of Control); provided, however, if such excluded
Affiliate Develops or Commercializes the Product or Compound or otherwise
performs any activities or obtains any rights with respect to the Product or
Compound, such excluded Affiliate will be deemed a ChemoCentryx Affiliate.

1.20 “ChemoCentryx Collaborator” means any Third Party licensee of ChemoCentryx
with respect to the Development and Commercialization of any Compound or Product
in any country outside the Territory, excluding any contract research
organization or other Third Party conducting activities on behalf of
ChemoCentryx.

1.21 “ChemoCentryx Data” has the meaning set forth in Section 10.1.

1.22 “ChemoCentryx Indemnitee” has the meaning set forth in Section 12.2.

1.23 “ChemoCentryx Know-How” means all Know-How that ChemoCentryx or any
ChemoCentryx Affiliate Controls as of the Effective Date or during the Term,
including Joint Inventions and Know-How within Product Technology, that
is necessary or reasonably useful for the Development, manufacture, or
Commercialization of any Compound or Product in the Field in the Territory, but
excluding any Know-How to the extent exclusively related to (a) any compound
(other than a Compound), which compound is proprietary to ChemoCentryx or any
ChemoCentryx Affiliates or ChemoCentryx Collaborators or (b) the combination of
a Compound with any such proprietary compound. ChemoCentryx Know-How includes
the Licensed ChemoCentryx Data.

1.24 “ChemoCentryx Patents” means all Patents that ChemoCentryx or any
ChemoCentryx Affiliate Controls as of the Effective Date or during the Term,
including Joint Patents, that would be infringed, absent a license or other
right to practice granted under, or joint ownership rights in, such Patents, by
the Development, manufacture, or Commercialization of any Compound or Product in
the Field in the Territory (considering patent applications to be issued with
the then-pending claims), but excluding any Patents to the extent exclusively
related to (a) any compound (other than a Compound), which compound is
proprietary to ChemoCentryx or any ChemoCentryx Affiliates or ChemoCentryx
Collaborators or (b) the combination of a Compound with any such proprietary
compound. The ChemoCentryx Patents existing as of the Effective Date are set
forth in the Letter Agreement.

1.25 “ChemoCentryx Technology” means the ChemoCentryx Know-How and the
ChemoCentryx Patents.

1.26 “China” means the People’s Republic of China, the Hong Kong Special
Administrative Region of the People’s Republic of China and the Macao Special
Administrative Region of the People’s Republic of China.

1.27 “China Agreement” has the meaning set forth in Section 2.9.

1.28 “China Agreement Revenue” means all amounts received by ChemoCentryx from a
Third Party under a China Agreement, but specifically excluding: (a) amounts
received in consideration of the issuance of equity or debt securities of
ChemoCentryx or its Affiliate; (b) payments for research, development, or
commercialization activities undertaken by ChemoCentryx or its Affiliate;
(c) reimbursements for amounts paid or costs incurred by or on behalf of
ChemoCentryx or its Affiliate, including patent prosecution, maintenance,
enforcement or defense expenses; (d) amounts received as an extension of credit
or loan or as a distribution of a patent enforcement award; or (e) payments for
the supply of goods and/or services. Notwithstanding the foregoing, if an
upfront payment under a China Agreement includes amounts received in
consideration of the issuance of equity or debt securities of ChemoCentryx or
its Affiliate, [***], will be included in China Agreement Revenue. [***]. In the
event that ChemoCentryx grants rights to the Product along with a license to any
proprietary technology or intellectual property related to products other than
the Product, ChemoCentryx

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3



--------------------------------------------------------------------------------

shall reasonably and in good faith allocate the amounts received among all
technology licensed or sublicensed, and China Agreement Revenue shall include
only the portion allocated to the Product. For clarity, China Agreement Revenue
excludes amounts received by ChemoCentryx from a Third Party in connection with
a sale of substantially all of the business or assets to which this Agreement
relates.

1.29 “CKD” means chronic kidney disease.

1.30 “CKD Option” has the meaning set forth in Section 2.10(a).

1.31 “CKD Option Period” has the meaning set forth in Section 2.10(a).

1.32 “CMC” means chemistry, manufacturing, and control.

1.33 “CMO” means contract manufacturing organization.

1.34 “Combination Product” means any Product that comprises two or more APIs, at
least one (1) of which is the Compound.

1.35 “Commercialization” means the conduct of all activities relating to the
commercial use, promotion, marketing, sale, offering for sale, and distribution
(including importing, exporting, transporting, customs clearance, warehousing,
invoicing, handling, and delivering the Product to customers) of the Product in
the Field in or outside the Territory, including: (i) applying for Pricing and
Reimbursement Approval; (ii) sales force efforts, detailing, advertising,
medical education, planning, marketing, sales force training, and sales and
distribution; and (iii) scientific and medical affairs. For clarity,
Commercialization does not include any Development activities, whether conducted
before or after Regulatory Approval or Pricing and Reimbursement Approval.
“Commercialize” and “Commercializing” have correlative meanings.

1.36 “Commercialization Plan” means a written plan for the Commercialization of
the Product, at a level of detail and containing subject matter that is
consistent with, and not in addition to, commercialization plans that VIT and
its Affiliates prepare for internal use, as may be updated and amended in
accordance with Section 6.2.

1.37 “Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, including Development or
Commercialization of the Compound or the Product, those reasonable good faith
efforts and resources to accomplish such objective that a similarly-situated
company within the biopharmaceutical industry would typically devote to a
similar objective under similar circumstances, in each case taking into account
all Relevant Factors in effect at the time such efforts are to be expended, and
in the case of the Development, Regulatory Approval, Pricing and Reimbursement
Approval or Commercialization of the Product or Compound in the Territory, those
efforts typically devoted to such activities by a similarly-situated company
within the biopharmaceutical industry in the relevant country with respect to a
compound, product or product candidate which is of similar market potential in
such country and which is at a similar stage in its development or product life
cycle as the Product or Compound, in each case taking into account all Relevant
Factors in effect at the time such efforts are to be expended.

1.38 “Committee” means the JSC, JCC, or any subcommittee established by the JSC,
as applicable.

1.39 “Compound” means the CCR2 inhibitor referred to by ChemoCentryx as CCX140,
having the structure set forth in the Letter Agreement, or any salt, hydrate,
ester, isomer, or polymorph thereof.

1.40 “Confidential Information” of a Party means all Know-How, materials, and
other proprietary scientific, marketing, financial, or commercial information
that is: (a) disclosed by or on behalf of such Party or

 

4



--------------------------------------------------------------------------------

any of its Affiliates or otherwise made available to the other Party or any of
its Affiliates, whether made available orally, in writing, or in electronic
form; or (b) learned by the other Party pursuant to this Agreement. The
existence and terms of this Agreement are the Confidential Information of both
Parties. All information disclosed by a Party under the Confidentiality
Agreement that relates to the Compound or Product or the transaction under this
Agreement is deemed the Confidential Information of such Party pursuant to this
Agreement.

1.41 “Confidentiality Agreement” means that certain Confidentiality Agreement
between the Parties dated as of June 5, 2015.

1.42 “Control” or “Controlled” means, with respect to any Know-How, Patents or
other intellectual property rights, the legal authority or right (whether by
ownership, license or otherwise but without taking into account any rights
granted by one Party to the other Party pursuant to this Agreement) to grant
access, a license, or a sublicense of or under such Know-How, Patents, or other
intellectual property rights to another party, or to otherwise disclose
proprietary or trade secret information to another party, without breaching the
terms of any then-existing agreement with a Third Party or misappropriating the
proprietary or trade secret information of a Third Party; provided that a Party
shall not Control any Know-How or Patents of a Third Party unless they are
in-licensed pursuant to a Third Party License.

1.43 “Co-Promote” means to conduct detailing activities relating to the Product
in the Target Field directed to healthcare professionals.

1.44 “Co-Promotion Agreement” has the meaning set forth in Section 2.10(b).

1.45 “Core Patents” means (a) all ChemoCentryx Patents that have a priority date
on or before the Effective Date and (b) any ChemoCentryx Patents claiming
Product Technology that is then being used in or with the Product that is then
being Developed or Commercialized.

1.46 “Cost of Goods” means, with respect to any Compound or Product, the cost to
manufacture Drug Substance, Bulk Drug Product or finished Product for clinical
use, as applicable, which means: (a) in the case of products and services
acquired from Third Parties, payments made to such Third Parties; and (b) in the
case of manufacturing services performed by a Party or its Affiliates, including
manufacturing services that are reasonably necessary to support products and
services acquired from Third Parties as contemplated in subsection (a), the
actual unit costs of manufacture, plus the variances and other costs
specifically provided for herein. Actual unit costs shall consist of direct
material costs, direct labor costs, and manufacturing overhead directly
attributable to such Drug Substance, Bulk Drug Product or finished Product, all
calculated in accordance with U.S. generally accepted accounting principles.
Direct material costs shall include the costs incurred in purchasing materials,
including sales and excise taxes imposed thereon, customs duties and charges
levied by government authorities, and all costs of packaging components. Direct
labor costs shall include the cost of: (i) employees working in manufacturing
and packaging of such Drug Substance, Bulk Drug Product or finished Product and
engaged in direct manufacturing activities; and (ii) direct or indirect quality
control and quality assurance activities. Manufacturing overhead attributable to
such Drug Substance, Bulk Drug Product or finished Product shall include a
reasonable allocation of indirect labor costs (not previously included in direct
labor costs) and a reasonable allocation of facilities and other overhead costs.
In all cases under clause (b) above and the preceding sentence, Cost of Goods
excludes any [***] or any yield loss in excess of [***]. In addition, Cost of
Goods for commercial supply shall not include the cost of process development
and validation, stability batches (unless used for sale after Regulatory
Approval), CMC work and similar activities.

1.47 “Data” means any and all scientific, technical, test, marketing, or sales
data pertaining to any Compound or Product, including research data, clinical
pharmacology data, CMC data (including analytical and

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

5



--------------------------------------------------------------------------------

quality control data and stability data), pre-clinical data, clinical data, or
submissions made in association with an IND or MAA with respect to any Compound
or Product.

1.48 “Develop” means to develop (including clinical, nonclinical, and CMC
development), analyze, test, and conduct preclinical, clinical, and all other
regulatory trials for a Compound or Product, including all post-approval
clinical trials, as well as all related regulatory activities and any and all
activities pertaining to new Indications, pharmacokinetic studies, and all
related activities including work on new formulations, new methods of treatment,
and CMC activities including new manufacturing methods. For clarity, Development
includes clinical trials and studies that VIT (or its Affiliate or Sublicensee)
is required to perform in the Territory. “Developing” and “Development” have
correlative meanings.

1.49 “Development Funding Payment” has the meaning set forth in Section 4.4(a).

1.50 “Development Plan” has the meaning set forth in Section 4.3(a).

1.51 “Distributor” means, with respect to one or more countries in the
Territory, any entity that (a) is not a Sublicensee or Affiliate of VIT,
(b) purchases Product from VIT or its Affiliates or Sublicensees for such
country(ies), (c) assumes responsibility from VIT or its Affiliate or
Sublicensee for all or a portion of the Commercialization of Product in such
country(ies), and (d) sells Product in such country(ies) without providing any
consideration to VIT or its Affiliate or Sublicensee on account of such sale.

1.52 “Divestiture” means the sale, exclusive license or transfer of rights to
the Next Generation Compound to a Third Party without receiving a continuing
share of profit, royalty payments, or other economic interest in the success of
such Next Generation Compound in the Territory. “Divest” has a correlative
meaning.

1.53 “Drug Substance” has the meaning set forth in Section 7.1.

1.54 “EMA” means the European Medicines Agency or any successor entity thereto.

1.55 “EU” means the European Union as constituted at the applicable time.
Notwithstanding the foregoing, the EU shall include the United Kingdom for
purposes of this definition regardless of whether such country officially exits
the EU during the Term.

1.56 “European Patent Convention” means the Convention on the Grant of European
Patents of 5 October 1973, as amended.

1.57 “Excess” has the meaning set forth in Section 4.4(b).

1.58 “Excluded Claim” has the meaning set forth in Section 15.3(f).

1.59 “Executive Officers” has the meaning set forth in Section 3.4(b).

1.60 “Expert Arbitrators” has the meaning set forth in Section 15.4(a).

1.61 “Export Control Laws” means all applicable U.S. laws and regulations
relating to (a) sanctions and embargoes imposed by the Office of Foreign Assets
Control of the U.S. Department of Treasury or (b) the export or re-export of
commodities, technologies, or services, including the Export Administration Act
of 1979, 24 U.S.C. §§ 2401-2420, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701-1706, the Trading with the Enemy Act, 50 U.S.C. §§ 1 et.
seq., the Arms Export Control Act, 22 U.S.C. §§ 2778 and 2779, and the
International Boycott Provisions of Section 999 of the U.S. Internal Revenue
Code of 1986 (as amended).

 

6



--------------------------------------------------------------------------------

1.62 “FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section
78dd-1, et. seq.), as amended.

1.63 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.64 “Field” means all therapeutic, prophylactic and diagnostic uses in humans,
including the Target Field.

1.65 “First Commercial Sale” means, on a country-by-country basis, the first
sale by VIT or any of its Affiliates or Sublicensees to a Third Party for end
use or consumption of the Product in a given country in the Territory, after
Regulatory Approval and Pricing and Reimbursement Approval has been granted with
respect to the Product in such country.

1.66 “Fresenius Medical Care” means Fresenius Medical Care AG & Co. KGaA, a
partnership organized under the laws of Germany with its corporate headquarters
in Bad Homburg v.d.H., Germany. As of the Effective Date, Fresenius Medical Care
owns a forty-five percent (45%) ownership interest in VIT.

1.67 “FTE” means a full-time person dedicated by ChemoCentryx or VIT to medical
and clinical affairs, regulatory, or preclinical or pharmaceutical development
activities under a Development Plan as provided in Article 4, or in the case of
less than a full-time dedicated person, a full-time equivalent person year,
based upon a total one thousand eight hundred twenty (1,820) hours per year of
work on or directly related to a Development Plan. Such activities to be
performed by ChemoCentryx or VIT employees may include protocol writing, medical
monitoring, recording and writing up results, data analysis, reviewing
literature and references, holding scientific discussions, seminars and
symposia, managing and directing scientific staff, overseeing and coordinating
Product supply, and carrying out management duties directly related to a
Development Plan.

1.68 “FTE Rate” means, for purposes of determining ChemoCentryx’s or VIT’s
internal development costs, initially an amount equal to [***] per FTE per year;
on January 1, 2017, and annually thereafter, such amount shall be increased by
[***]. Such FTE rate includes all benefits and any applicable overhead.

1.69 “Galenica” means Galenica AG with its registered seat at Untermattweg 8,
3000 Bern, Switzerland. As of the Effective Date, Galenica owns 100% of Vifor
Pharma Participations Ltd and Vifor Pharma Participations Ltd owns 100% of VIT.

1.70 “Generic Product” means, with respect to the Product in a particular
country, regulatory jurisdiction, or region, any pharmaceutical product that
(a) (i) contains the same APIs as the Product for the same route of
administration as the Product and is approved by the Regulatory Authority in
such country, regulatory jurisdiction, or region (for an Indication for which
the Product obtained Regulatory Approval from the applicable Regulatory
Authority in such country, regulatory jurisdiction or region); or (ii) is
approved by the Regulatory Authority in such country, regulatory jurisdiction or
region as a substitutable generic for the Product (for an Indication for which
the Product obtained Regulatory Approval from the applicable Regulatory
Authority in such country, region or jurisdiction) in accordance with applicable
regulations of such Regulatory Authority; and (b) is sold in such country,
regulatory jurisdiction or region by ChemoCentryx, its Affiliates or a Third
Party (excluding any Third Party that is a Sublicensee) who did not purchase
such pharmaceutical product in a chain of distribution that included any of VIT
or its Affiliates or Sublicensees.

1.71 “Global Trademark” has the meaning set forth in Section 10.12(a).

1.72 “Governmental Authority” means any national, international, federal, state,
provincial, or local government, or political subdivision thereof, or any
multinational organization or any authority, agency, or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

7



--------------------------------------------------------------------------------

1.73 “ICC” has the meaning set forth in Section 15.3(a).

1.74 “ICC Rules” has the meaning set forth in Section 15.3(a).

1.75 “ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).

1.76 “IND” means an investigational new drug application, clinical trial
authorization or equivalent application filed with the applicable Regulatory
Authority, which application is required to commence human clinical trials in
the applicable country.

1.77 “Indication” means any specific disease or medical condition in humans.

1.78 “Initial Indication” means focal segmental glomerulosclerosis.

1.79 “Initial Indication Fully-Burdened Budget” has the meaning set forth in
Section 4.4(a).

1.80 “Inventions” means all inventions, whether or not patentable, discovered,
made, conceived, or conceived and reduced to practice, in the course of
activities contemplated by this Agreement.

1.81 “Joint Commercialization Committee” or “JCC” has the meaning set forth in
Section 3.2.

1.82 “Joint Inventions” has the meaning set forth in Section 10.2.

1.83 “Joint Manufacturing Subcommittee” or “JMC” has the meaning set forth in
Section 7.1.

1.84 “Joint Patent” has the meaning set forth in Section 10.2.

1.85 “Joint Technology” means Joint Inventions and Joint Patents.

1.86 “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 3.1.

1.87 “Know-How” means any information, including discoveries, improvements,
modifications, processes, methods, techniques, protocols, formulas, data,
inventions, know-how, trade secrets, patentable or otherwise, and results,
including without limitation physical, chemical, biological, toxicological,
pharmacological, safety, and pre-clinical and clinical data, dosage regimens,
control assays, and product specifications, but excluding any Patents.

1.88 “Knowledge” means, as applied to a Party, that such Party has the actual
knowledge of a particular fact or other matter.

1.89 “Letter Agreement” means that certain letter agreement of even date
herewith by and between ChemoCentryx and VIT, including all exhibits thereto.

1.90 “Licensed ChemoCentryx Data” means the ChemoCentryx Data, excluding any
Data related to any compound (other than the Compound) that is proprietary to
ChemoCentryx or its Affiliates or ChemoCentryx Collaborators or related to the
combination of the Compound with any such proprietary compound.

1.91 “Licensed VIT Data” means the VIT Data, excluding any (a) Data related to
treatment algorithms or patient care programs, (b) Data related to any compound
that is proprietary to VIT, any of its Affiliates or their Third Party licensees
or Sublicensees or the combination of a Compound with any such proprietary
compound, and (c) Data resulting from development or commercialization efforts
that are not conducted under this Agreement and do not use the Compound or the
Product or any ChemoCentryx Technology, including, without limitation, Data not
directly related to the Compound or the Product that has been developed by VIT,
any of its Affiliates or any Third Party under independent research programs or
agreements (e.g., generic drug delivery Data) without use of the Compound or the
Product or any ChemoCentryx Technology.

 

8



--------------------------------------------------------------------------------

1.92 “Local Trademark” has the meaning set forth in Section 10.12(b).

1.93 “Losses” has the meaning set forth in Section 12.1.

1.94 “MAA” means a marketing authorization application or equivalent
application, and all amendments and supplements thereto, filed with the
applicable Regulatory Authority in any country or jurisdiction.

1.95 “Major Market Countries” means France, Switzerland, Germany, Italy, Spain,
the United Kingdom, Brazil, Japan, Canada, Mexico, South Korea and, if added to
the Territory pursuant to Section 2.9, China. In addition, if and when the
Territory includes the U.S., the U.S. will be included in the Major Market
Countries.

1.96 “MHLW” means the Japanese Ministry of Health, Labour and Welfare or any
successor entity thereto.

1.97 “Milestone Event” means any event identified in Section 8.2 or 8.3.

1.98 “Milestone Payment” means any payment identified in Section 8.2 or 8.3 to
be made by VIT to ChemoCentryx on the occurrence of a Milestone Event.

1.99 “Net Sales” means, with respect to the Product, the gross amounts invoiced
for sales or other dispositions of the Product during the Royalty Term by or on
behalf of VIT and its Affiliates and Sublicensees to Third Parties (other than
Sublicensees but including to Distributors and Wholesalers), less the following
deductions to the extent included in the gross invoiced sales price for the
Product or otherwise directly paid or incurred by VIT or its Affiliates or
Sublicensees, as applicable, with respect to the sale or other disposition of
the Product:

(a) normal and customary trade and quantity discounts actually allowed and
properly taken directly with respect to sales of the Product;

(b) credits or allowances given or made for rejection or return of previously
sold Product or for retroactive price reductions and billing errors;

(c) rebates and chargeback payments granted to managed health care
organizations, pharmacy benefit managers (or equivalents thereof), national,
state/provincial, local, and other governments, their agencies and purchasers
and reimbursers, or to trade customers;

(d) costs of freight, insurance, and other transportation charges directly
related to the distribution of the Product;

(e) clawback taxes, tariffs, duties, excises, value added tax and other sales
taxes, and other taxes imposed upon and paid with respect to the sale,
transportation, delivery, use, exportation, or importation of the Product (which
does not include income taxes), as adjusted for rebates and refunds;

(f) prompt-pay discounts and discounts in the form of [***] and reasonably
allocated to the Product; and

(g) [***] relating to the sale of the Product that are [***]; provided that
(A) any such amounts that are [***] and (B) [***] the amounts deducted pursuant
to this Section 1.99(g) with respect to any reporting period [***] for sales or
other dispositions of the Product during such reporting period by on behalf of
VIT, its Affiliates and Sublicensees to Third Parties (other than Sublicensees).

Such amounts shall be determined in accordance with International Financial
Reporting Standards, consistently applied.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9



--------------------------------------------------------------------------------

Net Sales will not include Products transferred at no profit for use in
connection with clinical trials or other development activity, pre-clinical
research and trials, promotional use (including samples), compassionate sales or
use, indigent programs, investigator initiated trials, or on a named patient
basis.

Upon any sale or other disposition of the Product that should be included within
Net Sales for any consideration other than exclusively monetary consideration on
bona fide arms’-length terms, then for purposes of calculating Net Sales under
this Agreement, the Product shall be deemed to be sold exclusively for money at
the average sales price during the applicable reporting period generally
achieved for the Product in the country in which such sale or other disposition
occurred when the Product is sold alone and not with other products.

In no event will any particular amount identified above be deducted more than
once in calculating Net Sales. Sales of the Product between VIT and its
Affiliates or Sublicensees for resale shall be excluded from the computation of
Net Sales, but the subsequent resale of the Product to a Third Party shall be
included within the computation of Net Sales.

In the event of a Combination Product, the Net Sales from the Combination
Product, for the purposes of determining royalty payments, will be determined by
multiplying the Net Sales of the Combination Product in a particular country,
during the applicable royalty reporting period, by the fraction, A/(A+B), where
A is the average sale price of the Product containing the Compound as the only
API when sold separately in finished form and B is the average sale price of the
other API(s) included in the Combination Product when sold separately in
finished form (the “Other Product”), in each case in such country during the
applicable royalty reporting period or, if sales of both the Product containing
the Compound as the only API and the Other Product did not occur in such period,
then in the most recent royalty reporting period in which sales of both occurred
in such country.

If the Product containing the Compound as the only API is sold separately in
such country, but the Other Product has not been sold separately in such
country, Net Sales will be determined by multiplying the Net Sales of the
Combination Product in such country, during such reporting period, by the
fraction A/C, where C is the average sale price of the Combination Product in
such country during the applicable royalty reporting period.

If the Other Product is sold separately in such country, but the Product
containing the Compound as the only API has not been sold separately in such
country, Net Sales will be determined by multiplying the Net Sales of the
Combination Product in such country, during such reporting period, by the
fraction 1-B/C.

In the event that such average sale price cannot be determined for both the
Product containing the Compound as the only API and the Other Product, Net Sales
for the purposes of determining royalty payments will be calculated by
multiplying the Net Sales of the Combination Product by the fraction D/(D+E),
where D is the fair market value of the Product containing the Compound as the
only API and E is the fair market value of the Other Product. In such event, the
Parties will in good faith make a determination of the respective fair market
values of the Product containing the Compound as the only API and the Other
Product. If the Parties fail to agree within thirty (30) days after commencing
discussions (or such longer period as the Parties may agree), the matter will be
submitted to an independent mutually agreed Third Party expert for resolution,
whose decision will be final and binding on the Parties.

If the Product is sold as part of a Bundled Product, the invoiced price for the
Product included in such Bundled Product will not be discounted by a greater
percentage than the percentage at which the invoiced price of the other products
included in such Bundled Product are discounted.

1.100 “Next Generation Compound” means any pharmaceutical product, other than
the Product, that inhibits the function of the chemoattractant receptor known as
CCR2 or its ligands as its primary mechanism of action.

1.101 “Non-Proposing Party” has the meaning set forth in Section 4.7(a).

 

10



--------------------------------------------------------------------------------

1.102 “Orphan Indication” means an Indication that satisfies the FDA, EMA or
MHLW criteria for an orphan or rare disease, including the Initial Indication.

1.103 “Patents” means (a) all patents, certificates of invention, applications
for certificates of invention, priority patent filings, and patent applications,
and (b) any renewals, divisions, continuations (in whole or in part), or
requests for continued examination of any of such patents, certificates of
invention and patent applications, and any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing.

1.104 “Phase 2 Clinical Trial” means a human clinical trial of the Product in
any country to determine initial efficacy and dose range finding and that would
satisfy the requirements of 21 CFR 312.21(b) or foreign equivalent.

1.105 “Phase 3 Clinical Trial” means a pivotal human clinical trial of the
Product in any country with a defined dose or a set of defined doses of the
Product designed to ascertain efficacy and safety of such Compound or Product
for the purpose of submitting applications for Regulatory Approval to the
competent Regulatory Authorities and that would satisfy the requirements of 21
CFR 312.21(c) or foreign equivalent.

1.106 “Phase IV Clinical Trial” means a clinical study of a pharmaceutical
product on human subjects commenced after receipt of Regulatory Approval of such
pharmaceutical product for the purpose of satisfying a condition imposed by a
Regulatory Authority to obtain Regulatory Approval, or to support the marketing
of such pharmaceutical product, and not for the purpose of obtaining initial
Regulatory Approval of a pharmaceutical product.

1.107 “Pricing and Reimbursement Approval” means, with respect to the Product,
the approval, agreement, determination, or decision of the commercial payor or
the applicable Governmental Authority responsible for approving and establishing
the price or level of reimbursement for the Product, as required in a given
country or jurisdiction prior to sale of the Product in such jurisdiction.

1.108 “Product” means any pharmaceutical product for systemic administration
that contains a Compound as an API, alone or in combination with one (1) or more
other APIs, in any dosage form or formulation.

1.109 “Product Technology” has the meaning set forth in Section 10.4(a).

1.110 “Proposing Party” has the meaning set forth in Section 4.7(a).

1.111 “Recoverable Amount” has the meaning set forth in Section 4.4(d).

1.112 “Regulatory Approval” means any and all approvals, licenses,
registrations, permits, notifications, and authorizations (or waivers) of any
applicable Regulatory Authority, that are necessary for the manufacture, use,
storage, import, transport, promotion, marketing, distribution, offer for sale,
sale, or other commercialization of the Product in a given country or regulatory
jurisdiction. Regulatory Approval does not include any Pricing and Reimbursement
Approval.

1.113 “Regulatory Authority” means any applicable Governmental Authority
responsible for granting Regulatory Approvals for the Product, including the
FDA, the EMA, and any corresponding national or regional regulatory authorities.

1.114 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product other than Patents, including orphan drug exclusivity,
new chemical entity exclusivity, data exclusivity, or pediatric exclusivity.

1.115 “Regulatory Filings” means any regulatory application, submission,
notification, communication (including meeting minutes), correspondence,
registration, briefing documents, and other filings made to,

 

11



--------------------------------------------------------------------------------

received from, or otherwise conducted with a Regulatory Authority in order to
Develop, manufacture, or Commercialize a Compound or Product in a particular
country or jurisdiction, including any IND, MAA, or Regulatory Approval.
Regulatory Filings do not apply to any Pricing and Reimbursement Approval.

1.116 “Relevant Factors” means, to the extent applicable to the Compound or
Product, actual and potential issues of safety, efficacy or stability; product
profile (including product modality, category and mechanism of action); stage of
development or life cycle status; actual and projected development, Regulatory
Approval, Pricing and Reimbursement Approval, manufacturing, and
commercialization costs; any issues regarding the ability to manufacture or have
manufactured the Product; the likelihood of obtaining Regulatory Approvals and
Pricing and Reimbursement Approvals; the timing of such approvals; the current
guidance and requirements for Regulatory Approval and Pricing and Reimbursement
Approval for the Product and similar products and the current and projected
regulatory status; labeling or anticipated labeling; the then-current
competitive environment and the likely competitive environment at the time of
projected entry into the market and thereafter; present and future market
potential; existing or projected pricing, sales, reimbursement and
profitability; pricing or reimbursement changes in relevant countries;
proprietary position, strength and duration of patent protection and anticipated
exclusivity; Commercialization by VIT after the expiration of the Royalty Term
of both that Product that uses the ChemoCentryx Trademarks and the Product that
does not use the ChemoCentryx Trademarks, and other relevant scientific,
technical, operational and commercial factors.

1.117 “Representatives” has the meaning set forth in Section 16.9.

1.118 “Royalty Term” has the meaning set forth in Section 8.4(b).

1.119 “Safety Data” means Data generated by or on behalf of VIT or its
Affiliates or Sublicensees or by or on behalf of ChemoCentryx or its Affiliates
or ChemoCentryx Collaborators, related solely to any adverse drug experiences
and serious adverse drug experience as such information is reportable to
Regulatory Authorities in or outside the Territory. Safety Data also includes
“adverse events”, “adverse drug reactions” and “unexpected adverse drug
reactions” as defined in the ICH Harmonised Tripartite Guideline for Clinical
Safety Data Management: Definitions and Standards for Expedited Reporting.

1.120 “Safety Data Agreement” has the meaning set forth in Section 5.3.

1.121 “SEC” means the U.S. Securities and Exchange Commission, or any successor
entity.

1.122 “Sole Inventions” has the meaning set forth in Section 10.2.

1.123 “Standstill Period” has the meaning set forth in Section 16.9.

1.124 “Sublicensee” means a Third Party to whom VIT grants a sublicense under
the ChemoCentryx Technology to Develop, use, import, promote, offer for sale or
sell any Compound or Product in the Field in the Territory (either independently
from or in cooperation with VIT), beyond the mere right to purchase the Product
from or to provide services on behalf of VIT and its Affiliates. In no event
shall ChemoCentryx or any of its Affiliates be deemed a Sublicensee.

1.125 “Supply Agreement” has the meaning set forth in Section 7.2.

1.126 “Target Field” means the diagnosis, treatment, prevention, and palliation
of all cardio-renal diseases in humans, including the Initial Indication and,
subject to Section 2.10, CKD, but excluding oncology indications and fibrotic
diseases of non-renal organ systems.

1.127 “Term” has the meaning set forth in Section 14.1.

1.128 “Territory” means (a) the world, excluding the U.S. and China, (b) China,
if China is added to the Territory pursuant to Section 2.9, and (c) upon VIT’s
obtaining Regulatory Approval of the Product in CKD in the U.S. after exercise
of the CKD Option, the U.S.

 

12



--------------------------------------------------------------------------------

1.129 “Third Party” means any entity other than ChemoCentryx or VIT or an
Affiliate of ChemoCentryx or VIT.

1.130 “Third Party License” means any Third Party agreement that is deemed to be
a Third Party License pursuant to Section 2.7.

1.131 “Third Party Technology” means any Patents or Know-How controlled by a
Third Party that are necessary or reasonably useful to Develop, manufacture or
Commercialize any Compound or Product in the Field.

1.132 “Trademark” means any word, name, symbol, color, designation or device or
any combination thereof, including any trademark, trade dress, brand mark,
service mark, trade name, brand name, logo or business symbol, whether or not
registered.

1.133 “U.S.” means the United States of America, including its territories and
possessions.

1.134 “Valid Claim” means (a) a claim of an issued and unexpired ChemoCentryx
Patent (including any Joint Patent) that has not been revoked or held
unenforceable or invalid by a Governmental Authority in a final and
non-appealable judgment (or judgment from which no appeal was taken within the
allowable time period), and that has not been abandoned, disclaimed, denied, or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise; or (b) a claim in any pending ChemoCentryx Patent in
the Territory that has not been abandoned or finally disallowed without the
possibility of appeal or re-filing of the application; provided that such claim
has not been pending more than seven (7) years from the priority date of such
application (but if such pending claim with a pendency of seven (7) years or
longer subsequently issues it will be considered a Valid Claim upon issuance).

1.135 “VIT Affiliate” means any Affiliate of VIT; provided that, in the event of
a Change of Control of VIT, the term “VIT Affiliate” shall exclude any entity
that becomes an Affiliate of VIT as a result of such Change of Control and all
Affiliates of such entity (other than VIT and its Affiliates in existence as of
such Change of Control); provided, however, if such excluded Affiliate Develops
or Commercializes or otherwise performs any activities or obtains any rights
with respect to the Product or Compound, such excluded Affiliate will be deemed
a VIT Affiliate. For purposes of this Agreement, Fresenius Medical Care will be
an Affiliate of VIT if it meets the definition of Affiliate by acquiring voting
share capital or other equity interest in VIT representing more than fifty
percent (50%) of such interest.

1.136 “VIT Data” has the meaning set forth in Section 10.1.

1.137 “VIT Indemnitee” has the meaning set forth in Section 12.1.

1.138 “VIT Know-How” means all Know-How that VIT or any VIT Affiliate Controls
as of the Effective Date or during the Term, including Joint Inventions, that is
necessary for the research, Development, manufacture, use, importation, offer
for sale or sale of any Compound or Product in the Field. VIT Know-How includes
the Licensed VIT Data. VIT Know-How does not include (a) Know-How related to
treatment algorithms or patient care programs, (b) Know-How to the extent
exclusively related to any compound, which compound is proprietary to VIT, any
VIT Affiliates or their Third Party licensees/Sublicensees or related to the
combination of a Compound with any such proprietary compound, and (c) Know-How
resulting from development or commercialization efforts that are not conducted
under this Agreement, including, without limitation, Know-How not directly
related to the Compound or the Product that has been developed by VIT, any VIT
Affiliates or any Third Party under independent research programs or agreements
(e.g. generic drug delivery Know-How).

1.139 “VIT Patents” means all Patents that VIT or any VIT Affiliate Controls as
of the Effective Date or during the Term, including Joint Patents, that would be
infringed, absent a license or other right to practice

 

13



--------------------------------------------------------------------------------

granted under, or joint ownership rights in, such Patents, by the research,
Development, manufacture, use, importation, offer for sale or sale of any
Compound or Product (considering patent applications to be issued with the
then-pending claims). VIT Patents do not include any Patent (a) relating to
treatment algorithms or patient care programs, (b) to the extent exclusively
related to any compound that is proprietary to VIT, any VIT Affiliates or their
Third Party licensees/Sublicensees or related to the combination of a Compound
with any such proprietary compound, and (c) resulting from development or
commercialization efforts that are not conducted under this Agreement and do not
use the Compound or the Product or any ChemoCentryx Technology, including,
without limitation, Patents not directly related to the Compound or the Product
that have been developed by VIT, any VIT Affiliate or any Third Party under
independent research programs or agreements (e.g. generic drug delivery Patents)
without use of the Compound or the Product or any ChemoCentryx Technology.

1.140 “VIT Technology” means the VIT Know-How and the VIT Patents.

1.141 “Wholesaler” means any Third Party whose role with respect to Product in
the Territory is only to (a) provide inventory management, logistics or shipping
services on behalf of VIT, its Affiliates, Sublicensees or Distributors, or
(b) resell products to customers without providing any consideration to VIT or
its Affiliate or Sublicensee on account of such sale.

 

2. GRANT OF LICENSES

2.1 Licenses Granted to VIT. Subject to the terms and conditions of this
Agreement, ChemoCentryx hereby grants to VIT the following licenses, during the
Term:

(a) an exclusive (even as to ChemoCentryx, but subject to ChemoCentryx’s
retained rights under Section 2.4 and subject to Section 2.10 with regard to
CKD), royalty bearing license, with the right to grant sublicenses as provided
in Section 2.2, under the ChemoCentryx Technology to seek Regulatory Approval
and Pricing and Reimbursement Approval for and Commercialize the Product in the
Field in the Territory, which license includes the rights (i) to incorporate
Licensed ChemoCentryx Data in Regulatory Filings with Regulatory Authorities in
the Territory and in filings for Pricing and Reimbursement Approval in the
Territory; and (ii) to cross-reference Regulatory Filings Controlled by
ChemoCentryx or any ChemoCentryx Affiliate or, to the extent ChemoCentryx has
obtained the right to cross-reference Regulatory Filings Controlled by a
ChemoCentryx Collaborator, such ChemoCentryx Collaborator outside the Territory,
in each case (i) and (ii) solely for the purpose of obtaining Regulatory
Approval and Pricing and Reimbursement Approval for the Product in the Field in
the Territory;

(b) a non-exclusive license, with the right to grant sublicenses as provided in
Section 2.2, under the ChemoCentryx Technology to manufacture and have
manufactured the Product in and outside the Territory solely for use in
exercising the licenses granted in Section 2.1(a) and (c) (subject to Article
7); and

(c) an exclusive license in the Territory in the Field, and a non-exclusive
license outside the Territory in the Field (if applicable under any Development
Plan), to conduct those Development activities allocated to VIT in the
Development Plans.

2.2 Sublicenses. VIT shall have the right to grant sublicenses, through multiple
tiers, under the licenses granted in Section 2.1 without ChemoCentryx’s
consent to (i) any Affiliate of VIT, (ii) Fresenius Medical Care and its
Affiliates solely to the extent operating as Distributors, and (iii) Third
Parties listed in the Letter Agreement. For the avoidance of doubt, if VIT
desires to grant a sublicense to a Third Party not included in Sections 2.2(i),
(ii) or (iii), it must obtain ChemoCentryx’s prior written consent, which
consent will not be unreasonably withheld, conditioned, or delayed. All
sublicenses granted under the licenses granted in Section 2.1 shall be in
writing and shall be subject to, and consistent with, the terms and conditions
of this Agreement. If ChemoCentryx does not respond to a notice under this
Section 2.2 within twenty (20) Business Days, ChemoCentryx’s consent will be
deemed to be granted. VIT shall use Commercially Reasonable Efforts to cause

 

14



--------------------------------------------------------------------------------

each agreement with a Sublicensee to include the right of VIT to grant to
ChemoCentryx rights with respect to all Data, Inventions, and Regulatory Filings
made or generated by such Sublicensee as if such Data, Inventions, and
Regulatory Filings were made or generated by VIT. VIT shall be responsible for
the compliance of its Affiliates and Sublicensees with the terms and conditions
of this Agreement. Upon ChemoCentryx’s request, for sublicenses covering the
Major Market Countries, VIT shall provide ChemoCentryx with a full and complete
copy of each agreement under which VIT or its Affiliate or Sublicensee grants a
sublicense to a Third Party (provided that VIT may redact any confidential
information contained therein that is not necessary to confirm compliance with
this Agreement, including financial terms).

2.3 Licenses Granted to ChemoCentryx. Subject to the terms and conditions of
this Agreement, VIT hereby grants to ChemoCentryx the following licenses during
the Term:

(a) an exclusive, royalty-free, fully-paid license, with the right to grant
sublicenses as provided in Section 2.3(c), under the VIT Technology (including
the Joint Technology) (i) to conduct those Development activities allocated to
ChemoCentryx in the Development Plans and (ii) to Develop, seek Regulatory
Approval and Pricing and Reimbursement Approval for and Commercialize the
Product in the Field outside the Territory, which license includes the rights
(A) to incorporate Licensed VIT Data in Regulatory Filings with Regulatory
Authorities and in filings for Pricing and Reimbursement Approval outside the
Territory and (B) to cross-reference Regulatory Filings Controlled by VIT or VIT
Affiliates or, to the extent VIT has obtained the right to cross-reference
Regulatory Filings Controlled by Sublicensees, Sublicensees in the Territory, in
each case solely for the purpose of obtaining Regulatory Approval and Pricing
and Reimbursement Approval for the Product in the Field outside the Territory;
and

(b) a non-exclusive, royalty-free, fully-paid, worldwide license, with the right
to grant sublicenses as provided in Section 2.3(c), under the VIT Technology to
make and have made the Product in and outside the Territory for sale outside the
Territory or to VIT in the Territory.

(c) ChemoCentryx shall have the right to grant sublicenses, through multiple
tiers, under the licenses granted in Section 2.3 without VIT’s prior written
consent. All sublicenses granted under the licenses granted in Section 2.3 shall
be in writing and shall be subject to, and consistent with, the terms and
conditions of this Agreement. ChemoCentryx shall use Commercially Reasonable
Efforts to cause each sublicense agreement to include the right of ChemoCentryx
to grant to VIT rights with respect to all Data, Inventions, and Regulatory
Filings made or generated by the sublicensee as if such Data, Inventions, and
Regulatory Filings were made or generated by ChemoCentryx. ChemoCentryx shall be
responsible for the compliance of its Affiliates and sublicensees with the terms
and conditions of this Agreement. Upon VIT’s request, ChemoCentryx shall provide
VIT with a full and complete copy of each sublicense agreement (provided that
ChemoCentryx may redact any confidential information contained therein that is
not necessary to confirm compliance with this Agreement, including financial
terms).

2.4 Reserved Rights.

(a) ChemoCentryx’s Retained Rights. ChemoCentryx hereby expressly reserves
(i) all rights to practice, and to grant licenses under, the ChemoCentryx
Technology outside of the scope of the licenses granted in Section 2.1, for any
and all purposes, and (ii) the right to conduct all activities to be conducted
by ChemoCentryx as contemplated by this Agreement. Subject only to the rights
expressly granted under Section 2.3, VIT hereby expressly reserves all rights to
practice, and to grant licenses under, the VIT Technology for any and all
purposes.

(b) U.S. Government Rights. Because the inventions claimed in certain of the
ChemoCentryx Patents were made in part under a grant from the National
Institutes of Health, the licenses granted to VIT in Section 2.1 are subject to
35 U.S.C. §§ 201-212 and regulations promulgated thereunder, including: (i) the
reservation to the U.S. government of a nonexclusive, nontransferrable,
irrevocable, paid-up license to practice or have practiced

 

15



--------------------------------------------------------------------------------

for or on behalf of the United States any such invention throughout the world
and (ii) the requirement that any products embodying any such invention or
produced through any such invention’s use be manufactured in the U.S., unless a
waiver is obtained under 35 U.S.C. § 204.

2.5 No Implied Licenses; Negative Covenant. Except as set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, under or to any Patents,
Know-How, or other intellectual property owned or controlled by the other Party.
Neither Party shall, nor shall it permit any of its Affiliates or sublicensees
to, practice any Patents or Know-How licensed to it by the other Party outside
the scope of the licenses granted to it under this Agreement.

2.6 Disclosure of Know-How. ChemoCentryx shall, and shall cause its Affiliates
to, without additional compensation, disclose and make available to VIT, in
whatever form VIT may reasonably request (including by providing copies
thereof), all ChemoCentryx Know-How that (a) is in existence as of the Effective
Date, within thirty (30) days after the Effective Date and (b) comes into
existence after the Effective Date and that was not previously provided to VIT,
promptly after the earlier of the development, making, conception, or reduction
to practice of such ChemoCentryx Know-How (and at least every six (6) months).
VIT shall and shall cause its Affiliates to, without additional compensation,
disclose and make available to VIT, in whatever form ChemoCentryx may reasonably
request (including by providing copies thereof), all VIT Know-How that (i) is in
existence as of the Effective Date, within thirty (30) days after the Effective
Date and (ii) comes into existence after the Effective Date and that was not
previously provided to ChemoCentryx, promptly after the earlier of the
development, making, conception, or reduction to practice of such VIT Know-How
(and at least every six (6) months).

2.7 Third Party Licenses.

(a) Each Party shall promptly notify the other Party if it becomes aware of any
Third Party Technology.

(b) ChemoCentryx shall have the first right to negotiate and obtain a license to
any Third Party Technology applicable to both the Territory and any countries
outside the Territory, and shall use Commercially Reasonable Efforts to obtain
the right to sublicense such Third Party Technology to VIT in the Territory on
terms that are fair and equitable for both ChemoCentryx and VIT. If ChemoCentryx
obtains a license to Third Party Technology, ChemoCentryx will promptly disclose
to VIT a complete copy of applicable license agreement. The agreement will be
deemed a Third Party License and the Third Party Technology will be deemed
ChemoCentryx Technology and will be sublicensed to VIT pursuant to the licenses
granted under Section 2.1 if (i) VIT provides ChemoCentryx with written notice
in which VIT agrees to be responsible for all payments that would be owed under
such license agreement as a result of ChemoCentryx’s granting a sublicense to
VIT or the exercise of such sublicense granted to VIT (including by any of its
Affiliates or Sublicensees) and a reasonable allocation of any other payments
under such license agreement and to make all payments when due and provide all
reports required under such license agreement, and (ii) VIT acknowledges in
writing that its sublicense under such license agreement is subject to the terms
and conditions of such license agreement. Any amounts paid by VIT to
ChemoCentryx as described in this Section 2.7(b) will, to the extent applicable,
be creditable against royalty payments to ChemoCentryx as and to the extent
provided in Section 8.4(e).

(c) If ChemoCentryx elects not to obtain a license to Third Party Technology as
contemplated by Section 2.7(b), or is unsuccessful in obtaining such a license
within one hundred eighty (180) days after the Parties mutually agree to seek
such license, which agreement will not be unreasonably withheld or delayed, then
VIT shall have the right (but not the obligation) to negotiate and obtain such a
license from such Third Party for the Territory. If VIT obtains a license to
Third Party Technology, such license agreement shall be deemed a Third Party
License, the amounts paid by VIT thereunder will, to the extent applicable, be
creditable against royalty payments to ChemoCentryx as and to the extent
provided in Section 8.4(e), and VIT will use Commercially Reasonable Efforts to
obtain the right to sublicense to ChemoCentryx in the event of any termination
of this Agreement, other than termination by VIT under Section 14.3(a).

 

16



--------------------------------------------------------------------------------

(d) VIT shall have the first right to negotiate and obtain a license under any
Third Party Technology that exists solely in the Territory at its sole
discretion and expense. If VIT elects to negotiate such a license, such license
agreement shall be deemed a Third Party License, and the amounts paid by VIT
thereunder will, to the extent applicable, be creditable against royalty
payments to ChemoCentryx as and to the extent provided in Section 8.4(e). In
addition, VIT will use Commercially Reasonable Efforts to obtain the right to
sublicense to ChemoCentryx in the event of any termination of this Agreement,
other than termination by VIT under Section 14.3(a).

2.8 Exclusivity.

(a) Product. None of ChemoCentryx, any ChemoCentryx Affiliate, VIT, or any VIT
Affiliate shall, directly or indirectly, Develop or Commercialize the Product
outside the Target Field either in or outside the Territory; provided, however,
that the Parties (or any ChemoCentryx Affiliate or VIT Affiliate) may, directly
or indirectly, Develop and Commercialize the Product in Indications outside the
Target Field by mutual written agreement, with any such Development of the
Product outside the Target Field to be conducted under a Development Plan.
Development of the Product in Additional Indications is subject to Section 4.7.

(b) Next Generation Compounds. During the Term, ChemoCentryx shall not, and
shall ensure that ChemoCentryx Affiliates do not, and VIT shall not, and shall
ensure that VIT Affiliates and Sublicensees do not, directly or indirectly,
clinically develop (in a Phase 2 Clinical Trial or any later-stage clinical
trial) or commercialize any Next Generation Compound for any Indication in the
Target Field, or, unless the Parties otherwise agree in writing, for any
Additional Indication outside the Target Field for which the Parties agree to
Develop the Product under Section 2.8(a), in the Territory; provided that the
foregoing covenant will apply to a Sublicensee only with respect to the
countries in the Territory in which such Sublicensee has sublicense rights. For
clarity, the foregoing would not restrict physicians from prescribing Next
Generation Compounds that are commercialized by Third Parties.

(c) Acquired Rights of VIT. In the event that VIT or any VIT Affiliate, either
through its own efforts or by acquisition of such rights (whether through
merger, acquisition or similar transaction), obtains the rights to a Next
Generation Compound that would cause VIT to breach Section 2.8(b), then VIT
shall elect one of the following upon written notice to ChemoCentryx within
thirty (30) days after such rights are first obtained:

(i) to terminate this Agreement pursuant to Section 14.5, in which case such
notice will serve as notice of termination under Section 14.5; or

(ii) to Divest such Next Generation Compound, in which case VIT or any VIT
Affiliate shall, or shall cause the applicable entity to, complete the
Divestiture of such Next Generation Compound within twelve (12) months from the
date VIT or the applicable VIT Affiliate obtained any rights in such Next
Generation Compound, in which case the conduct of activities with respect to
such Next Generation Compound by VIT or any VIT Affiliate during such twelve
(12) month period shall not be deemed a breach of VIT’s exclusivity obligations
under Section 2.8(b), provided that such activities with respect to such Next
Generation Compound during such twelve (12) month period are conducted
independently of the activities conducted under this Agreement and no
ChemoCentryx Technology or VIT Technology is used in the conduct of such
activities; or

(iii) solely if the acquisition of such rights results from a Change of Control
of VIT, for such new Affiliate to continue the development or commercialization
of the Next Generation Compound, in which case such continuation shall not
constitute a breach of VIT’s exclusivity obligations in Section 2.8(b), provided
that such new Affiliate conducts such activities with respect to such Next
Generation Compound independently of the activities under this Agreement and
does not use any ChemoCentryx Technology or VIT Technology in the conduct of
such activities.

(d) Acquired Rights of ChemoCentryx. In the event that ChemoCentryx or any
ChemoCentryx Affiliate, either through its own efforts or by acquisition of such
rights (whether through merger, acquisition or

 

17



--------------------------------------------------------------------------------

similar transaction), obtains the rights to a Next Generation Compound that
would cause ChemoCentryx to breach Section 2.8(b), then ChemoCentryx shall elect
one of the following upon written notice to VIT within thirty (30) days after
such rights are first obtained:

(i) to Divest such Next Generation Compound, in which case ChemoCentryx or any
ChemoCentryx Affiliate shall, or shall cause the applicable entity to, complete
the Divestiture of such Next Generation Compound within twelve (12) months from
the date ChemoCentryx or the applicable ChemoCentryx Affiliate obtained any
rights in such Next Generation Compound, in which case the conduct of activities
with respect to such Next Generation Compound by ChemoCentryx or any
ChemoCentryx Affiliate during such twelve (12) month period shall not be deemed
a breach of ChemoCentryx’s exclusivity obligations under Section 2.8(b),
provided that such activities with respect to such Next Generation Compound
during such twelve (12) month period are conducted independently of the
activities conducted under this Agreement and no ChemoCentryx Technology or VIT
Technology is used in the conduct of such activities; or

(ii) solely if the acquisition of such rights results from a Change of Control
of ChemoCentryx, for such new Affiliate to continue the development or
commercialization of the Next Generation Compound, in which case such
continuation shall not constitute a breach of ChemoCentryx’s exclusivity
obligations in Section 2.8(b), provided that such new Affiliate conducts such
activities with respect to such Next Generation Compound independently of the
activities under this Agreement and does not use any ChemoCentryx Technology or
VIT Technology in the conduct of such activities.

2.9 China. ChemoCentryx shall notify VIT within thirty (30) days after entering
into a written agreement with a Third Party for development of the Product for
Regulatory Approval in China (a “China Agreement”). If ChemoCentryx has not
entered into a China Agreement by the date that is [***] after the Effective
Date, then VIT may elect to expand the Territory to include China by
(a) delivering written notice of such expansion to ChemoCentryx and (b) paying
ChemoCentryx a one-time, non-refundable, non-creditable payment of [***], in
each case (a) and (b) within thirty (30) days after the date that is [***] after
the Effective Date. Upon ChemoCentryx’s receipt of such notice and payment
during such thirty (30)-day period, the Territory will automatically be expanded
to include China. If ChemoCentryx does not receive such notice and payment
during such thirty (30)-day period, the Territory shall continue to exclude
China.

2.10 CKD Option.

(a) Option Grant and Exercise. Subject to the terms and conditions of this
Agreement, ChemoCentryx hereby grants to VIT an exclusive option (1) to Develop
the Product for CKD for Regulatory Approval in the Territory and in the U.S.,
(2) to Commercialize the Product in CKD in the Territory, excluding the U.S.,
and (3) upon Regulatory Approval for the Product in CKD in the U.S., to
Commercialize the Product in the Field (including in CKD) in the U.S. (the “CKD
Option”). VIT may exercise the CKD Option by (i) providing written notice to
ChemoCentryx at any time during the Term after January 1, 2022 (the “CKD Option
Period”) and (ii) paying ChemoCentryx a one-time, non-refundable, non-creditable
CKD Option exercise payment of [***]. Effective upon VIT’s exercise of the CKD
Option during the CKD Option Period, VIT will automatically have the right
(A) to Develop the Product for CKD in accordance with the Development Plan for
CKD approved by the JSC, (B) to seek Regulatory Approval for the Product in CKD
in the U.S. and in the Territory pursuant to the licenses granted in
Section 2.1, and (C) subject to Section 2.10(b), to Commercialize the Product in
CKD in the Territory (excluding the U.S.) and, upon Regulatory Approval for the
Product in CKD in the U.S., to Commercialize the Product in the Field (including
for CKD) in the U.S., in each case (A)-(C) at its sole expense; provided that
VIT shall not [***] in the Territory and the U.S. [***], unless otherwise agreed
in writing by the Parties. VIT may conduct such activities itself or through an
Affiliate or Third Party on behalf of VIT, or through ChemoCentryx on behalf of
VIT. For clarity, the CKD Option is not intended to, does not, and shall not be
construed to limit or interfere with ChemoCentryx’s right to engage in a Change
of Control; provided that ChemoCentryx remains subject to the CKD Option
notwithstanding any Change of Control.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

18



--------------------------------------------------------------------------------

(b) Commercialization in CKD. If VIT exercises the CKD Option and obtains
Regulatory Approval for the Product in the U.S., the Parties will reasonably
cooperate to transition Commercialization of the Product in the U.S. from
ChemoCentryx to VIT, subject to ChemoCentryx’s right to Co-Promote the Product
in the U.S. as described below. In such event, ChemoCentryx shall have the right
to Co-Promote the Product in the U.S. pursuant to a co-promotion agreement
consistent with the terms of this Section 2.10 and other customary provisions
(the “Co-Promotion Agreement”). Promptly after VIT’s exercise of the CKD Option,
the Parties will negotiate in good faith the terms of and enter into the
Co-Promotion Agreement, which will provide for (i) ChemoCentryx to provide
co-promotional services (A) making use of ChemoCentryx’s full commercial
capability using its existing nephrology field force and (B) targeting the
nephrology prescribers in the U.S. already targeted by ChemoCentryx at the time
of VIT’s exercise of the CKD Option (as appropriately demonstrated, e.g. in
ChemoCentryx’s customer relationship management (CRM) system), (ii) reasonable
compensation from VIT to ChemoCentryx for ChemoCentryx’s detailing efforts
consistent with arm’s length terms at the time, and (iii) other mutually agreed
terms.

 

3. GOVERNANCE

3.1 Joint Steering Committee. Promptly after the Effective Date, the Parties
shall establish a joint steering committee (the “Joint Steering Committee” or
the “JSC”), composed of an equal number of representatives of each Party (up to
four (4)), to oversee and coordinate the activities of the Parties under this
Agreement. The JSC shall in particular:

(a) provide a forum for the discussion of the Development, Commercialization,
manufacturing and supply of the Product in the Field in and outside the
Territory;

(b) discuss and determine the strategy for the Development of the Product for
the Major Market Countries and the U.S. and review and approve all
(i) Development Plans other than the Development Plan for the Initial Indication
that has been agreed as of the Effective Date and (ii) amendments to any
Development Plan (including budgets therein) including any Additional Study;

(c) review, discuss and approve any changes to the Initial Indication and any
proposed Additional Indications;

(d) review and coordinate the strategy for Regulatory Filings for the Product in
the Major Market Countries and the U.S.;

(e) discuss the strategy for the Commercialization of the Product in the Major
Market Countries, and review and discuss the initial Commercialization Plan for
the Major Market Counties and each amendment thereto;

(f) facilitate the exchange of Licensed ChemoCentryx Data and Licensed VIT Data
between the Parties;

(g) direct and oversee the operation of the JCC and any other joint subcommittee
established by the JSC, including attempting to resolve any disputed matter of
such Committees;

(h) establish additional joint subcommittees as it deems necessary or advisable
to further the purpose of this Agreement;

(i) discuss the global branding strategy for the Product; and

(j) perform such other functions as appropriate to further the purposes of this
Agreement, as expressly set forth in this Agreement or allocated to it by the
Parties’ written agreement.

 

19



--------------------------------------------------------------------------------

For clarity, the JSC will not have any decision-making authority with respect to
the Commercialization of the Product in the Territory.

3.2 Joint Commercialization Committee. At a time to be determined by the JSC,
the Parties shall establish a joint commercialization committee (the “Joint
Commercialization Committee” or the “JCC”), composed of an equal number of up to
four (4) representatives of each Party, to oversee the Commercialization of the
Product in the Field in and outside the Territory. The JCC shall in particular:

(a) report to the JSC on all significant Commercialization activities by VIT in
the Major Market Countries and by ChemoCentryx in the U.S., including on the
implementation of the Commercialization Plan of VIT for the Major Market
Countries, and on activities of the JCC;

(b) review and discuss the initial Commercialization Plan of VIT for the Major
Market Countries and all proposed amendments to such Commercialization Plan, for
submission to the JSC;

(c) provide a forum for and facilitate communications and coordination between
the Parties with respect to the Commercialization of the Product in the Field in
and outside the Territory;

(d) discuss any VIT decision not to launch (or to significantly delay the launch
of) the Product in a particular country in the Territory based on Pricing and
Reimbursement Approval;

(e) discuss the global branding strategy for the Product;

(f) provided VIT has exercised the CKD Option in accordance with Section 2.10(a)
and the Parties have entered into a Co-Promotion Agreement in accordance with
Section 2.10(b), coordinate the Parties’ Co-Promotion of the Product in the U.S.
after Regulatory Approval of the Product in CKD in the U.S.; and

(g) perform such other functions as may be appropriate to further the purposes
of this Agreement with respect to the Commercialization of the Product in the
Field in and outside the Territory, as directed by the JSC.

For clarity, the JCC will not have any decision-making authority with respect to
the Commercialization of the Product in the Territory.

3.3 Committee Membership and Meetings.

(a) Committee Members. Each Committee representative shall have appropriate
knowledge and expertise and sufficient seniority within the applicable Party to
make decisions arising within the scope of the applicable Committee’s
responsibilities. Each Party may replace its representatives on any Committee on
written notice to the other Party, but each Party shall strive to maintain
continuity in the representation of its Committee members. Each Party shall
appoint one (1) of its representatives on each Committee to act as a
co-chairperson of such Committee. The co-chairpersons shall jointly prepare and
circulate agendas to Committee members at least seven (7) days prior to each
Committee meeting and shall direct the preparation of reasonably detailed
minutes for each Committee meeting, which shall be approved by the
co-chairpersons and circulated to Committee members within thirty (30) days of
such meeting.

(b) Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every three (3) months or such other frequency as may be mutually agreed by the
Parties. Meetings of any Committee may be held in person or by audio or video
teleconference; provided that unless otherwise agreed by both Parties, at least
one (1) meeting per year for each Committee shall be held in person, and all
in-person Committees shall be held at locations alternately selected by the
Parties. Each Party shall be responsible for all of its own expenses of
participating in any Committee meetings. No action taken at any meeting of a
Committee shall be effective unless at least one (1) representative of each
Party is participating.

(c) Non-Member Attendance. Each Party may from time to time invite a reasonable
number of participants, in addition to its representatives, to attend the
Committee meetings in a non-voting capacity;

 

20



--------------------------------------------------------------------------------

provided that if either Party intends to have any Third Party (including any
consultant) attend such a meeting, such Party shall provide at least seven
(7) days prior written notice to the other Party and obtain the other Party’s
approval for such Third Party to attend such meeting, which approval shall not
be unreasonably withheld, delayed, or conditioned. Such Party shall ensure that
such Third Party is bound by confidentiality and non-use obligations consistent
with the terms of this Agreement.

3.4 Decision-Making.

(a) All decisions of each Committee shall be made by unanimous vote, with each
Party’s representatives collectively having one (1) vote. Any Additional
Indication may only be included in a Development Plan as provided in
Section 4.7. If after reasonable discussion and good faith consideration of each
Party’s view on a particular matter before the JCC or another subcommittee of
the JSC, the representatives of the Parties cannot reach an agreement as to such
matter within five (5) Business Days after such matter was brought to such
Committee for resolution, such disagreement shall be referred to the JSC for
resolution.

(b) If after reasonable discussion and good faith consideration of each Party’s
view on a particular matter before the JSC, the representatives of the Parties
cannot reach an agreement as to such matter within five (5) Business Days after
such matter was brought to the JSC for resolution or after such matter has been
referred to the JSC, such disagreement shall be referred to the Chief Executive
Officer of ChemoCentryx and the Chief Executive Officer of VIT (collectively,
the “Executive Officers”) for resolution.

(c) If the Executive Officers cannot resolve such matter within thirty (30) days
after such matter has been referred to them, then:

(i) if such matter relates to the Development of the Product in an Indication
(other than CKD from and after the time that the CKD Option has been exercised),
including the content of any Development Plan and whether to develop the Product
for a particular Indication in the Field (other than CKD from and after the time
that the CKD Option has been exercised), then ChemoCentryx shall be entitled to
make the final decision, provided that ChemoCentryx shall not amend any
Development Plan in a manner that (A) would result in the clinical Development
strategy therein being insufficient to satisfy requirements for Regulatory
Approval by the EMA in the Initial Indication and any Additional Indication
included therein or (B) fails to comply with the scientific advice provided by
the EMA for Regulatory Approval of the Product in an Indication included in such
Development Plan, to the extent such advice can be technically implemented. If
VIT reasonably believes that any amendment to a Development Plan would
materially adversely affect the safety and efficacy profile of the Product in
the Territory, or that any Additional Indication proposed by ChemoCentryx would
satisfy the Additional Indication Rejection Condition, the Parties shall appoint
a mutually agreed independent Third Party scientific expert to evaluate and
advise the Parties on the effect of such amendment on the safety and efficacy
profile of the Product in the Territory or whether such Additional Indication
satisfies the Additional Indication Rejection Condition, which advice
ChemoCentryx shall consider in good faith in exercising its final
decision-making authority; provided that if such issue [***], the Parties shall
resolve the dispute as set forth in Section 15.4; and

(ii) if such matter relates to the Development of the Product in CKD from and
after the time that the CKD Option has been exercised, including the content of
the Development Plan for CKD, then VIT shall be entitled to make the final
decision, provided that VIT shall not amend the Development Plan for CKD in a
manner that (A) would require ChemoCentryx to incur any expenses that are not
fully reimbursed by VIT or (B) ChemoCentryx reasonably believes would materially
adversely affect the safety and efficacy profile of the Product, in each case
(A) and (B) without ChemoCentryx’s prior written consent.

(d) Limitations on Authority. Each Committee shall have only such powers as are
expressly assigned to it in this Agreement, and such powers shall be subject to
the terms and conditions of this Agreement. Without

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

21



--------------------------------------------------------------------------------

limiting the generality of the foregoing, no Committee will have the power to
amend this Agreement, and no decision of a Committee may be in contravention of
any terms and conditions of this Agreement.

3.5 Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual to act as the alliance manager for such Party (the
“Alliance Manager”). Each Alliance Manager shall be responsible for alliance
management between the Parties on a day-to-day basis throughout the Term. Each
Alliance Manager shall be permitted to attend meetings of the JSC and other
Committees as appropriate as non-voting participants. The Alliance Managers
shall be the primary contact for the Parties regarding the activities
contemplated by this Agreement and shall facilitate all such activities
hereunder. Each Party may replace its Alliance Manager with an alternative
representative at any time with prior written notice to the other Party. Any
Alliance Manager may designate a substitute to temporarily perform the functions
of that Alliance Manager. Each Alliance Manager shall be charged with creating
and maintaining a collaborative work environment within the JSC and its
subcommittees.

3.6 Discontinuation of Participation on a Committee. ChemoCentryx’s membership
in the Committees shall be at its sole discretion, as a matter of right and not
obligation, for the sole purpose of participation in governance,
decision-making, and information exchange with respect to activities within the
jurisdiction of the Committees. ChemoCentryx shall have the right to withdraw,
at any time, from membership on any or all of the Committees upon thirty
(30) days’ prior written notice to VIT, which notice shall be effective upon the
expiration of such thirty (30) day period. Following the issuance of such
notice: (a) ChemoCentryx’s membership in the applicable Committee(s) shall be
terminated and (b) each Party shall have the obligation to provide and the right
to continue to receive the information it would otherwise be required to provide
and entitled to receive under the Agreement and to participate directly with the
other Party in discussions, reviews and approvals currently allocated to the
relevant Committee(s) pursuant to Article 3. If, at any time, following issuance
of such a notice, ChemoCentryx wishes to resume participation in the relevant
Committee, ChemoCentryx shall notify VIT in writing and, thereafter,
ChemoCentryx’s representatives to the relevant Committee shall be entitled to
attend any subsequent meeting of such Committee and to participate in the
activities of, and decision-making by, such Committee as provided in this
Article 3 as if such notice had not been issued by ChemoCentryx pursuant to this
Section 3.6. If a Committee is disbanded, then any data and information of the
nature intended to be shared within such Committee shall be provided by each
Party directly to the other Party.

 

4. DEVELOPMENT

4.1 General. Subject to the terms and conditions of this Agreement, the Parties
shall Develop the Compound and the Product in the Territory and in the U.S. in
the Initial Indication, in each Additional Indication that is included in a
Development Plan and, if VIT exercises the CKD Option, in CKD as provided in a
Development Plan for CKD; provided that ChemoCentryx will be responsible for
conducting all Development of the Product for the Initial Indication (excluding
Additional Studies in the VIT Territory). All Development work conducted
pursuant to this Agreement will be subject to the JSC’s oversight and will be in
accordance with the applicable Development Plan. VIT will reasonably contribute
its in-house clinical development expertise and nephrology expertise at its sole
expense.

4.2 Global Development Program. The Parties intend to Develop the Product for
the Initial Indication and each Additional Indication that is included in a
Development Plan, and, if VIT exercises the CKD Option, in CKD, for the purpose
of obtaining Regulatory Approval for the Product in each such Indication in the
EU, in the Territory outside the EU and in the U.S. Accordingly, the Parties
shall consult with the EMA and FDA with respect to the Development strategy for
the Product, including requesting scientific advice from the EMA, and will take
into account all scientific advice from the EMA, to the extent such advice can
be technically implemented, and other reasonable requirements, recommendations
and guidance from such Regulatory Authorities in preparing the Development
Plans. Furthermore, to the extent not materially affecting the costs or timeline
of Development pursuant to the first sentence of this Section 4.2, the Parties
may consult with other

 

22



--------------------------------------------------------------------------------

relevant Regulatory Authorities in the Territory with respect to the Development
strategy for the Product and shall use Commercially Reasonable Efforts to
address any requirements, recommendations and guidance from such Regulatory
Authorities in the Development Plans.

4.3 Development Plans.

(a) Content. All Development of the Compound and the Product under this
Agreement for a specific Indication shall be conducted pursuant to a
comprehensive written development plan and budget (as amended in accordance with
this Agreement, the “Development Plan” for such Indication). The Development
Plan for the Initial Indication shall set forth the timeline and details of all
preclinical and clinical Development activities to be conducted by or on behalf
of ChemoCentryx or its Affiliates to obtain Regulatory Approval of the Product
in the Initial Indication in the U.S., the EU, Major Market Countries outside
the EU, and other countries in the Territory, which Development activities may
include toxicology, reproductive and carcinogenicity studies, pivotal clinical
trials, ancillary phase 1 clinical trials, and CMC-related activities, but will
exclude any Additional Study, in each case as determined by the JSC. Each
Development Plan shall include a coordinated Development and regulatory strategy
and will set forth the Parties’ respective roles with respect to Regulatory
Filings. A Development Plan may also include any other Development activities
approved by the JSC, such as Additional Studies conducted pursuant to
Section 4.6. The initial version of the Development Plan for the Initial
Indication, which has been agreed to by the Parties, is attached to the Letter
Agreement. The Parties shall prepare any proposed Development Plan for any
Additional Indication or, if VIT exercises the CKD Option, for CKD, as
applicable, and submit it to the JSC for review, discussion, and approval.

(b) Updates. The Parties shall prepare updates and amendments, as appropriate,
to the Development Plan for an Indication after an end-of-phase 2 meeting with
the FDA, scientific advice meeting with the EMA, and each comparable meeting in
other Major Market Countries (to the extent necessary) for such Indication. The
Parties shall thereafter prepare updates and amendments, as appropriate, to each
Development Plan on annual basis, or more frequently as the Parties agree. The
Parties shall submit all such updates and amendments to the JSC for review,
discussion, and approval. Once approved by the JSC, each such updated or amended
Development Plan, as the case may be, shall replace the prior Development Plan.

(c) Conflict. If the terms of any Development Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.

4.4 Development Funding for the Initial Indication.

(a) Development Funding Milestones. Subject to the remainder of this
Section 4.4, the Parties shall share equally all costs and expenses ChemoCentryx
incurs to conduct Development activities for the Initial Indication pursuant to
the applicable Development Plan. ChemoCentryx shall initially incur such costs
and expenses, and VIT shall pay its share of such costs and expenses by paying
to ChemoCentryx the following milestone payments (each, as may be adjusted as
described below, a “Development Funding Payment”) within thirty (30) days after
the achievement of each milestone event described below:

 

Development Funding Milestone

  

Development Funding

Payment

Finalization of [***]

   [***] of VIT’s 50% share of the Initial Indication Fully-Burdened Budget

Later of (1) [***] and (2) January 1, 2018

   [***] of VIT’s 50% share of the Initial Indication Fully-Burdened Budget

Later of (1) [***] and (2) January 1, 2019

   [] of VIT’s 50% share of the Initial Indication Fully-Burdened Budget

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

23



--------------------------------------------------------------------------------

“Initial Indication Fully-Burdened Budget” means [***] of the total budget
(which will include Third Party costs only) set forth in the Development Plan
for the Initial Indication. For clarity, VIT will be responsible for [***] of
its fifty percent (50%) share of the total budget. For example, if the total
budget is [***], the Initial Indication Fully-Burdened Budget will equal [***],
and VIT will be responsible for [***] thereof through Development Funding
Payments. The Parties acknowledge and agree that the premium on Third Party
costs included in the Initial Indication Fully-Burdened Budget accounts for
ChemoCentryx’s internal costs incurred to conduct Development activities for the
Initial Indication.

(b) Budget Adjustments. ChemoCentryx shall notify the JSC if it anticipates that
the Third Party costs of conducting activities in the Development Plan for the
Initial Indication will exceed the budgeted amount therefor in such Development
Plan for a given Calendar Quarter, or if the Third Party costs of conducting
such activities exceeded the budgeted amount for a given Calendar Quarter, and
shall provide reasonable documentation supporting the Third Party costs for such
activity. If the amount of Third Party costs in excess of the budgeted amount
(the “Excess”) would cause an increase in the total budget by no more than [***]
of the total budget, then the budget will automatically be increased by the
amount of the Excess, and the Initial Indication Fully-Burdened Budget will be
increased accordingly, effective upon the notice of such Excess from
ChemoCentryx. If the Excess would cause an increase in the total budget by more
than [***] of the total budget, then the JSC shall promptly meet to determine
whether to amend the budget in the Development Plan to account for such
increase; provided that the JSC shall amend the budget if the Excess results
from causes outside of ChemoCentryx’s reasonable control, such as
recommendations or requirements of Regulatory Authorities or delays in
enrollment, or from any amendment to the activities set forth in the Development
Plan for the Initial Indication.

(c) True-Up Payments. If the budget in the Development Plan for the Initial
Indication is increased pursuant to Section 4.4(b), then the subsequent
Development Funding Payment will be increased by an amount equal to the
difference between any previously paid Development Funding Payment(s) and the
amount that such previously paid Development Funding Payment(s) would have been
based on the increased budget; provided that if all Development Funding Payments
have already been paid, then VIT shall pay such amount to ChemoCentryx within
sixty (60) days after the effective date of the budget increase. ChemoCentryx
shall provide VIT with a statement setting forth all Third Party costs incurred
or accrued for activities under the Development Plan for the Initial Indication
within ninety (90) days after completion of all such activities. If the total of
such Third Party costs is less than the then-current budget in the Development
Plan and VIT has made all Development Funding Payments due and payable based
upon such then-current budget, then VIT may credit against subsequent payment(s)
to be made to ChemoCentryx by VIT under this Agreement the amount by which the
total of the Development Funding Payments actually paid to ChemoCentryx is
greater than the total of the Development Funding Payments that VIT would have
paid to ChemoCentryx based on the actual Third Party costs for activities under
the Development Plan for the Initial Indication.

(d) Budget Cap. Notwithstanding Section 4.4(a), but subject to Section 4.4(d),
ChemoCentryx shall not be obligated to pay a total amount for Third Party
expenses and internal expenses under the Development Plan for the Initial
Indication as measured by the Initial Indication Fully-Burdened Budget in excess
of [***] (the “Budget Cap”). Accordingly, if the budget in the Development Plan
for the Initial Indication, as adjusted pursuant to Section 4.4(b), is increased
such that the Initial Indication Fully-Burdened Budget exceeds the Budget Cap,
then ChemoCentryx shall elect one of the following by written notice to VIT,
such election to be at ChemoCentryx’s sole discretion, but subject to Section
4.4(d): (i) to continue bearing its [***] share of the Initial Indication
Fully-Burdened Budget or (ii) to have VIT reimburse ChemoCentryx, in addition to
paying the Development Funding Payments and true-up payments under Section
4.4(c), for [***] (i.e., ChemoCentryx’s share) of the amount by which the
Initial Indication Fully-Burdened Budget exceeds the Budget Cap (the “Advanced
Amount”). From and after the date on which ChemoCentryx first incurs any
Advanced Amount, if

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

24



--------------------------------------------------------------------------------

ChemoCentryx elects for VIT to pay the Advanced Amount, ChemoCentryx shall
provide VIT, on a Calendar Quarterly basis, an invoice for the portion of the
Advanced Amount incurred in the preceding Calendar Quarter, and VIT shall pay
each such invoice within thirty (30) days after receipt thereof. VIT may credit
[***] of the Advanced Amount actually paid by VIT to ChemoCentryx (the
“Recoverable Amount”) against royalty payments made to ChemoCentryx under
Section 8.4 until such time as VIT has fully recovered the Recoverable Amount
from such royalty payments, provided that in no event shall the royalty payment
to ChemoCentryx for the Product in any country for any Calendar Quarter be
reduced by more than [***] of the amount otherwise owed to ChemoCentryx as a
result of the credit in this Section 4.4 and any credit in Section 8.4(e). For
example, if the Initial Indication Fully-Burdened Budget is initially [***], and
is subsequently increased to [***], then starting from the date that
ChemoCentryx incurs an aggregate of Third Party expenses under the Development
Plan that corresponds to an Initial Indication Fully-Burdened Budget of [***],
ChemoCentryx may elect to invoice VIT for the Advanced Amount as provided above,
which will equal in the aggregate [***], and which will be paid by VIT in
addition to the Development Funding Payments and true-up payments under Sections
4.4(a) and 4.4(c). The Advanced Amount of [***] corresponds to a Recoverable
Amount of [***], which VIT may recover from royalties payable to ChemoCentryx.
If, following First Commercial Sale of the Product in the Territory, the first
three (3) royalty payments due are [***], [***] and [***] (for the first three
Calendar Quarters of Net Sales), then VIT may offset [***] of the Recoverable
Amount against the first royalty payment, [***] of the Recoverable Amount
against the second royalty payment, and [***] of the Recoverable Amount against
the third royalty payment, resulting in royalty payments of [***], [***] and
[***] and full recovery of the Recoverable Amount. If the Parties agree to
discontinue all Development of the Compound and Product in all Indications prior
to VIT’s recovery of the Recoverable Amount as provided above, then [***], as
follows: starting with the Calendar Quarter that commences after the third (3rd)
anniversary of the [***], VIT may [***] from the amount actually payable [***]
to an amount equal to [***] of annual Net Sales [***], until such time as VIT
has fully recovered the Recoverable Amount from the [***], and thereafter the
[***]. For clarity, the foregoing [***] will not apply in the event of a
termination of this Agreement by VIT pursuant to Section 14.5.

(e) Restrictions on ChemoCentryx’s Election of VIT Advances. Notwithstanding
Section 4.4(d), ChemoCentryx shall not have the right to elect under Section
4.3(d)(ii) to have VIT reimburse ChemoCentryx for any Advanced Amount to the
extent that such Advanced Amount results from ChemoCentryx’s exercise of its
final decision making authority under Section 3.4(c)(ii) to amend the
Development Plan, over the objection of VIT’s JSC members as set forth in the
JSC minutes and the objection of VIT’s Executive Officer under Section 3.4(b),
if the Excess results from causes within ChemoCentryx’s reasonable control
(which for clarity excludes implementation of recommendations or requirements of
Regulatory Authorities or delays in enrollment).

4.5 Development Funding for CKD. VIT shall be solely responsible for all costs
incurred to Develop the Product in CKD, which Development VIT may conduct by
itself or through an Affiliate, Third Party or ChemoCentryx. If the Parties
agree, following VIT’s exercise of the CKD Option, that ChemoCentryx will
conduct Development of the Product in CKD on VIT’s behalf, then VIT will
reimburse all Third Party costs, plus a premium of [***] of such costs, that
ChemoCentryx incurs to conduct such activities under the Development Plan for
CKD. Prior to the JSC’s approval of the Development Plan for CKD, the Parties
shall determine a mechanism for VIT’s payment of ChemoCentryx’s costs, such as
quarterly payments or development milestone-based payments, and VIT shall make
payments as agreed by the Parties.

4.6 Additional Studies.

(a) Responsibility. In the event that any additional country-specific clinical
study(ies) is required to obtain Regulatory Approval of the Product in a
particular regulatory jurisdiction in the Initial Indication or an Additional
Indication that the Parties are jointly funding under Section 4.7, either in or
outside the Territory (other than studies required to obtain EMA and FDA
Regulatory Approval for the Initial Indication), including post-marketing
commitments, or either Party desires to conduct a Phase IV Clinical Trial or
other clinical study

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

25



--------------------------------------------------------------------------------

in any such Indication in its respective territory (each, an “Additional
Study”), then: (i) if such Additional Study is for a jurisdiction in the
Territory, VIT shall be responsible, at its own expense, for conducting such
Additional Study, and (ii) if such Additional Study is for a jurisdiction
outside the Territory, ChemoCentryx shall be responsible, at its own expense,
for conducting such Additional Study, in each case (i) and (ii) subject to
Section 4.6(b), provided that any Additional Study conducted under either (i) or
(ii) is subject to the approval of the JSC. If the JSC approves any such
Additional Study, the Parties will amend the Development Plan for the applicable
Indication to include such study and submit it to the JSC for review and
approval.

(b) Cost Sharing. Notwithstanding the foregoing in Section 4.6(a), if either
Party desires to use the Licensed ChemoCentryx Data or Licensed VIT Data, as
applicable, resulting from any Additional Studies conducted by the other Party,
such Party may do so by (i) agreeing in writing to pay and paying for [***] of
all internal (at the FTE Rate) and external costs incurred by the other Party to
conduct such Additional Studies prior to such agreement, if such agreement is
provided in writing prior to the first data read from such study, or
(ii) agreeing in writing to pay and paying for [***] of all internal (at the FTE
Rate) and external costs incurred by the other Party to conduct such Additional
Studies prior to such agreement, plus a premium of [***] of such amount (i.e., a
total of [***]), if such agreement is provided in writing after obtaining access
to data from the first data read from such study, and in each case (i) and (ii)
paying [***] of all internal (at the FTE Rate) and external costs incurred by
the other Party to conduct such Additional Studies after such agreement in
accordance with an agreed budget. In either case (i) and (ii), in connection
with the non-Developing Party’s agreement to pay for the costs incurred to
conduct such Additional Studies, the Parties shall determine a mechanism for
payment of such costs, such as quarterly payments or development milestone-based
payments, and the non-Developing Party shall make payments as agreed by the
Parties.

(c) Data Exchange. Each Party shall provide the other Party with the Licensed
ChemoCentryx Data or Licensed VIT Data, as applicable, Controlled by such Party
or its Affiliates and resulting from Additional Studies conducted by such Party
in accordance with Section 2.6. Each Party shall have the right to use such Data
(i) to the extent necessary to comply with such Party’s regulatory reporting and
compliance obligations, including safety reporting obligations, and (ii) if such
Party reimburses the other Party’s expenses under Section 4.6(b), as necessary
or useful to Develop and Commercialize the Product in its respective territory.

4.7 Additional Indications.

(a) The Parties may pursue Additional Indications as set forth in this
Section 4.7. If either Party (the “Proposing Party”) desires to Develop the
Product for an Additional Indication, then the Proposing Party will present a
proposal to the other Party (the “Non-Proposing Party”) through the JSC,
including a synopsis of the additional Development activities, the role of each
Party with respect to Development, the timeline for the additional Development
activities and the estimated costs associated with such additional Development.

(b) If the Non-Proposing Party provides notice within sixty (60) days after the
date of the Proposing Party’s proposal that it believes that Development of the
Product for the proposed Additional Indication would satisfy the Additional
Indication Rejection Condition, the determination specified in Section 4.7(f)
shall be made. Within thirty (30) days after a determination (if a determination
is requested) is made pursuant to Section 4.7(f) if such determination is that
the Additional Indication Rejection Condition is not satisfied or within such
sixty (60) day period (during which the Parties are discussing the proposal) if
no such determination is requested, the Non-Proposing Party shall elect whether
to participate in the Development of such Additional Indication by written
notice to the Proposing Party.

(c) If the Non-Proposing Party elects to participate, the Parties shall jointly
Develop the Product in such Additional Indication in accordance with this
Article 4, provided that [***] of the internal costs (at the FTE Rate) and
external costs incurred by the Parties for Developing the Product for such
Additional Indication under

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

26



--------------------------------------------------------------------------------

an agreed budget. For clarity, if ChemoCentryx is the Proposing Party, VIT will
not be required to pay any costs incurred for Development activities for the
Product for an Additional Indication that are conducted solely to satisfy
requirements for Regulatory Approval of the Product outside the Territory, if
such requirements are in addition to requirements of the FDA and EMA.

(d) In such event, the Parties shall prepare a Development Plan for the
Additional Indication to include the applicable Development activities and
submit such Development Plan, and an associated budget, to the JSC for review
and approval, and all resulting Licensed ChemoCentryx Data or Licensed VIT Data,
as applicable, will be available for use by the Parties as permitted by this
Agreement. Prior to the JSC’s approval of such Development Plan, the Parties
shall determine a mechanism for reconciliation and reimbursement of costs
incurred by the Parties, such as quarterly payments or development
milestone-based payments, and each Party shall make payments, to the extent
applicable, as agreed by the Parties.

(e) If the Non-Proposing Party does not elect to participate in such Development
under Section 4.7(b) with respect to the proposed Additional Indication and the
JSC does not determine pursuant to Section 4.7(f) that the Additional Indication
Rejection Condition is satisfied, the Proposing Party shall prepare a
Development Plan for the proposed Additional Indication to include such
development, and upon the JSC’s approval of such Development Plan, may proceed
with the Development of such Additional Indication and will be solely
responsible for the conduct and costs of such Development. In such case, unless
VIT receives rights pursuant to Section 4.7(h), if VIT is the Non-Proposing
Party, such Additional Indication will be removed from the Field (but may be
added back to the Field upon Buy-In under Section 4.7(h)). If the Non-Proposing
Party does not elect to participate under Section 4.7(b) or Buy In under
Section 4.7(h), the Non-Proposing Party will have no rights to use any resulting
Data, except that it will have the right to use resulting Licensed ChemoCentryx
Data or Licensed VIT Data, as applicable, to the extent necessary to comply with
such Party’s regulatory reporting and compliance obligations, including safety
reporting obligations, in its respective territory (for VIT, in the Territory
and for ChemoCentryx, outside of the Territory) at no cost to the Non-Proposing
Party.

(f) If the Non-Proposing Party believes a proposed Additional Indication would
likely have (i) a material adverse effect on the ability to Commercialize or
Develop the Product for any Indication in the Field for which the Product has
been, is planned to be or is being, Developed or Commercialized in the Territory
as to VIT, or outside the Territory as to ChemoCentryx, (ii) a material adverse
effect on Pricing or Reimbursement Approval in the Territory as to VIT, or
outside the Territory as to ChemoCentryx, or (iii) a material adverse effect on
the regulatory status of the Product in the Field in the Territory as to VIT, or
outside the Territory as to ChemoCentryx (a proposed Additional Indication
likely having an effect described in clause (i), (ii) or (iii) , the “Additional
Indication Rejection Condition”), such Non-Proposing Party will have the right
to refer such matter to the JSC in writing to determine whether the Additional
Indication Rejection Condition is satisfied, as provided under Section 3.4.

(g) If the Non-Proposing Party does not exercise its rights under Section 4.7(b)
or (h), then the Proposing Party and its Affiliates may not, themselves or with
or through any Third Party, Develop or Commercialize the Product in the
Additional Indication in the Non-Proposing Party’s territory (i.e., the
Territory if ChemoCentryx is the Proposing Party, and outside the Territory if
VIT is the Proposing Party).

(h) The Non-Proposing Party will have the right to “Buy In” to co-fund
Development in accordance with the Development Plan for any Additional
Indication for the Product for which the Non-Proposing Party declined previously
to co-fund under Section 4.7(b) by written notice to the Proposing Party,
following receipt of a budget and summary of costs incurred to date for such
Development. If the Buy In is exercised before the first data read, the
Non-Proposing party shall pay the Proposing Party an amount equal to [***] of
the internal costs (at the FTE Rate) and the external costs the Proposing Party
incurred to Develop the Product for such Additional Indication in accordance
with the Development Plan prior to the Buy In. If the Buy In is exercised after
the first

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

27



--------------------------------------------------------------------------------

data read, the Non-Proposing party shall pay the Proposing Party an amount equal
to [***] of the internal costs (at the FTE Rate) and the external costs the
Proposing Party incurred to conduct such Additional Indication in accordance
with the Development Plan prior to the Buy In, plus a premium of [***] of such
amount (i.e., a total of [***]). In each case, the Non-Proposing Party would pay
[***] of all costs incurred by the Proposing Party to Develop such Additional
Indication after such Buy In, to the extent applicable, in accordance with the
Development Plan and an agreed budget.

(i) After notice of a Non-Proposing Party of its interest in a Buy In pursuant
to Section 4.7(h), the Proposing Party and its Affiliates will promptly provide
the Non-Proposing Party with any relevant information regarding the Additional
Indication and any filings with the Regulatory Authorities regarding the Product
for such Additional Indication as reasonably requested by the Non-Proposing
Party. In addition, the Proposing Party shall cause its Affiliates and
licensees/sublicensees to comply with this Section 4.7(i).

(j) In connection with the Non-Proposing Party’s exercise of its Buy In, the
Parties shall determine a mechanism for payment of costs incurred to Develop the
Product in the Additional Indication, such as quarterly payments or development
milestone-based payments, and the Non-Proposing Party shall make payments as
agreed by the Parties; provided that if both Parties incur such costs, the JSC
will establish a procedure for sharing and reconciling costs.

4.8 Conduct of Development Activities. Each Party shall perform all Development
activities in compliance with all Applicable Laws, including good scientific and
clinical practices under the Applicable Laws of the country in which such
activities are conducted.

4.9 Development Diligence. Each Party shall use Commercially Reasonable Efforts
to conduct the Development activities allocated to such Party in the Development
Plans. VIT shall use Commercially Reasonable Efforts [***] (except for
Additional Indications for which ChemoCentryx is the Proposing Party and VIT
does not elect to participate under Section 4.7(b) or by Buy In under
Section 4.7(h)) in each of the Major Market Countries. In addition, ChemoCentryx
shall use Commercially Reasonable Efforts to [***].

4.10 Development Reports. Each Party shall keep the other Party reasonably
informed as to the progress and results of its and its Affiliates’ Development
activities under this Agreement. Without limiting the foregoing, each Party
shall provide the JSC with regular Calendar Quarterly reports (and more frequent
reports if requested by a Party) detailing its Development of the Compound and
the Product and the results of such Development. Such reports shall include for
each clinical trial, by way of example and not limitation: the number and
identities of the countries in which such trial is being conducted, the number
of clinical sites selected and then-currently active, the target enrollment, the
number of subjects screened and enrolled, the number of subject drop-outs, and
the targeted enrollment completion date. The Parties shall discuss the status,
progress and results of such Development activities at each JSC meeting. Each
Party shall promptly respond to the other Party’s reasonable questions or
requests for additional information relating to such Development activities. For
the avoidance of doubt, neither Party will be required to include information
that it does not otherwise create for its own internal purposes in any report
required under this Section 4.10.

4.11 Use of Subcontractors. Each Party may perform its Development activities
under this Agreement through one or more subcontractors, provided that (a) such
Party will remain responsible for the work allocated to, and payment to, such
subcontractors to the same extent it would if it had done such work itself;
(b) each subcontractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information consistent with this Agreement, and
(c) each subcontractor agrees in writing to assign all intellectual property
developed in the course of performing any such work to such Party.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

28



--------------------------------------------------------------------------------

5. REGULATORY ACTIVITIES

5.1 Conduct of Regulatory Activities.

(a) Each Development Plan shall set forth the regulatory strategy for seeking
Regulatory Approval of the Product for the applicable Indication in the Major
Market Countries and in other countries in the Territory, in each case as
determined by the JSC. The Parties intend to and will collaborate to maximize
any Regulatory Exclusivity for the Product in and outside the Territory to the
extent permitted by Applicable Law.

(b) As set forth in the Development Plan for the Initial Indication, prior to
the filing of an MAA for the Product for the Initial Indication in the EU,
ChemoCentryx shall be solely responsible, at its own expense (except for any
Development Funding Payments by VIT under Section 4.4), for all regulatory
activities related to Development of the Product in the Field in the Territory,
including all Regulatory Filings for the Development and all communications with
Regulatory Authorities (e.g., IND submissions). In addition, ChemoCentryx shall
be solely responsible for preparing, filing with the EMA, obtaining from the EMA
and maintaining all Conditional Marketing Authorisations for the Product in the
Field in the Territory in accordance with the regulatory strategy set forth in
the applicable Development Plan and under coordination of the JSC. Promptly
after obtaining any such Conditional Marketing Authorisation, ChemoCentryx shall
assign it to VIT, and the Parties shall take all actions reasonably necessary to
effect such assignment and transfer. VIT shall reimburse all reasonable and
documented external expenses incurred by ChemoCentryx in connection with such
Conditional Marketing Authorisations. For the purpose of this Agreement,
“Conditional Marketing Authorisation” has the meaning provided under the then
current EMA and EU regulations and directives.

(c) Except as provided below and in Section 5.1(b) above, VIT shall be solely
responsible, at its own expense, for preparing, filing, obtaining, and
maintaining Regulatory Approvals for the Product in the Field in the Territory
in accordance with the regulatory strategy set forth in the applicable
Development Plan and under coordination of the JSC. ChemoCentryx shall provide
content and subject matter expertise as reasonably requested by VIT in
connection with the preparation, filing and obtaining of regulatory Approvals
for the Product in the Field in the Territory, including but not limited to
providing VIT with a copy of the regulatory dossier to be filed with the FDA in
the U.S. Each Party shall be responsible for all costs it incurs to conduct such
activities under this Section 5.1(c), except as provided in Section 5.1(f).

(d) Subject to Applicable Laws and to Section 5.1(b), VIT (or its Affiliate or
Sublicensee) shall be the holder of all Regulatory Approvals for the Product in
the Field in the Territory and shall be responsible for all interactions with
Regulatory Authorities with respect to the Product in the Field in the
Territory. ChemoCentryx will cooperate to provide subject-matter expertise to
support VIT, VIT’s Affiliates and any Sublicensee in such interactions.

(e) VIT shall consult with ChemoCentryx through the JSC regarding, and keep
ChemoCentryx regularly and fully informed of, the preparation, Regulatory
Authority review and approval of Regulatory Filings, and communications with
Regulatory Authorities with respect to the Product in the Field in the
Territory. In addition, VIT shall promptly provide ChemoCentryx with copies,
translated into English (to the extent that VIT obtains English translations in
the ordinary course of business), of all material documents, information, and
correspondence received from a Regulatory Authority and, upon reasonable
request, with copies, translated into English (to the extent that VIT obtains
English translations in the ordinary course of business), of any other
documents, reports, and communications from or to any Regulatory Authority
relating to the Compound, the Product, or activities under this Agreement. Upon
VIT’s reasonable request, ChemoCentryx shall use Commercially Reasonable Efforts
to assist VIT, VIT’s Affiliates and any Sublicensees in maintaining Regulatory
Approvals for the Product in the Field in the Territory.

(f) VIT will reimburse all reasonable and documented external expenses incurred
by ChemoCentryx to Third Parties in connection with any assistance or provision
of content and subject matter expertise under Sections 5.1(c), (d) and (e).
ChemoCentryx will reimburse all reasonable and documented external expenses

 

29



--------------------------------------------------------------------------------

incurred by VIT to Third Parties in connection with any assistance or provision
of content and subject matter expertise as requested by ChemoCentryx in
connection with ChemoCentryx’s regulatory activities for outside the Territory.

(g) ChemoCentryx shall keep VIT reasonably updated, through the JSC, of its
material Regulatory Filings and communications with Regulatory Authorities in
major countries outside the Territory, to the extent possible without breaching
confidentiality obligations to a Third Party.

5.2 Meetings with Regulatory Authorities. At each regularly scheduled JSC
meeting, each Party shall provide the other Party with a list and schedule of
any substantive in-person meeting or teleconference with any Regulatory
Authority (or related advisory committee) in the Territory or in the U.S.
planned for the next Calendar Quarter that relates to the Compound and/or the
Product. In addition, each Party shall notify the other Party as soon as
reasonably possible if such Party becomes aware of any additional such meetings
or teleconferences that become scheduled for such Calendar Quarter. Each Party
shall have the right to provide input in preparation for all such meetings and
teleconferences and the right, but not the obligation, to have its
representatives attend and participate in such meetings and teleconferences, to
the extent permitted under Applicable Laws. Each Party will be solely
responsible for all costs it incurs to participate in such meetings and
teleconferences.

5.3 Adverse Event Reporting. Prior to the first Regulatory Approval of the
Product in the Territory, the Parties shall enter into a separate safety data
exchange agreement (the “Safety Data Agreement”), which shall specify each
Party’s responsibilities with respect to the timely reporting of all relevant
adverse drug reactions/experiences, Product quality, Product complaints, and
Safety Data relating to Compounds and the Product to the appropriate Regulatory
Authorities in and outside the Territory, and the management of such reports and
Safety Data, all in accordance with Applicable Laws of the relevant countries
and Regulatory Authorities. The Parties shall amend the Safety Data Agreement
from time to time as necessary to comply with any changes in Applicable Laws or
any guidance received from applicable Regulatory Authorities. The Parties shall
cooperate with each other with respect to their respective responsibilities
under the Safety Data Agreement, and each Party shall be solely responsible for
costs relating to its respective responsibilities under the Safety Data
Agreement, unless the Parties agree otherwise in writing.

 

6. COMMERCIALIZATION

6.1 General. Subject to the terms and conditions of this Agreement, and except
as otherwise agreed by the Parties, VIT shall be solely responsible, at its own
expense, for all aspects of the Commercialization of the Product in the Target
Field in the Territory, including: (a) developing and executing a commercial
launch and pre-launch plan; (b) negotiating with commercial payors and the
applicable Governmental Authorities responsible for Pricing and Reimbursement
Approvals or regarding the price and reimbursement status of the Product;
(c) marketing and promotion activities; (d) booking sales and distribution and
performance of related services; (e) handling all aspects of order processing,
invoicing and collection, inventory and receivables; (f) providing customer
support, including handling medical queries, and performing other related
functions; and (h) conforming its practices and procedures to Applicable Laws
relating to the marketing, detailing, and promotion of the Product in the
Territory. As provided in Sections 10.11 and 10.12, VIT shall provide
ChemoCentryx with samples of any core advertising and promotional materials in
English, and samples of local adaptations of such core materials in the Major
Market Countries, for informational purposes only, prior to distributing such
materials for use, but will not be required to provide samples of local
adaptations of any such materials outside the Major Market Countries.
Notwithstanding the foregoing, if the Territory is expanded to include the U.S.
pursuant to Section 2.10, ChemoCentryx will have the right to Co-Promote the
Product in the U.S. in accordance with the Co-Promotion Agreement.

6.2 Commercialization Plan. No later than nine (9) months prior to the
anticipated first Regulatory Approval of the Product in the Territory, VIT shall
provide to the JSC its Commercialization Plan for the Major

 

30



--------------------------------------------------------------------------------

Market Countries for JSC review and consideration as provided in Section 3.1(e);
provided that if the anticipated first Regulatory Approval is a Conditional
Marketing Authorisation of the Product in the Territory, VIT shall provide its
Commercialization Plan to the JSC a commercially reasonable time period in
advance of such anticipated Regulatory Approval. VIT shall on an annual basis
prepare updates and amendments to its Commercialization Plan for the Major
Market Countries to reflect changes in its plans, including in response to
changes in the marketplaces and related product forecasts, relative success of
the Product, and other relevant factors influencing such plans and activities,
and shall submit such updates and amendments to the JSC for review as provided
in Section 3.1(e). For the avoidance of doubt, VIT will not be required to
include information in any amendments or updates to its Commercialization Plan
under this Section 6.2 that it does not otherwise create for its own internal
purposes.

6.3 Commercialization Diligence. VIT shall use Commercially Reasonable Efforts
to seek and obtain Pricing and Reimbursement Approval for and to market,
promote, and otherwise Commercialize the Product in the Target Field in the
Major Market Countries and in the countries in the Territory listed on Schedule
6.3, and specifically shall use Commercially Reasonable Efforts to:

(a) commence the regular commercial distribution, use, and sale of the Product
in the Field in each Major Market Country and country in the Territory listed on
Schedule 6.3 and for each Indication in which it obtains Regulatory Approval and
Pricing and Reimbursement Approval as soon as practicable, in its exercise of
Commercially Reasonable Efforts, following such Regulatory Approval and Pricing
and Reimbursement Approval; and

(b) thereafter continue to Commercialize the Product in the Field in each Major
Market Country and country in the Territory listed on Schedule 6.3 and for each
Indication for which the Product has received Regulatory Approval and Pricing
and Reimbursement Approval in such countries.

Without limiting the foregoing, VIT shall launch the Product in each country for
which it receives Regulatory Approval and Pricing and Reimbursement Approval
within [***] after obtaining such approvals, provided that (i) such launch is
consistent with VIT’s exercise of Commercially Reasonable Efforts and
(ii) sufficient quantities of the Product are available. [***].

6.4 Commercialization Reports. Each Party shall update the JSC at each regularly
scheduled JSC meeting regarding its Commercialization of the Product in the
Territory as to VIT and outside the Territory as to ChemoCentryx. Each such
update by VIT shall summarize VIT’s and it Affiliates’ and Sublicensees’
significant Commercialization activities with respect to the Product in the
Territory, and will be at a level of detail reasonably requested by ChemoCentryx
and sufficient to enable ChemoCentryx to determine VIT’s compliance with its
diligence obligations in Section 6.3. Each Party shall promptly respond to the
other Party’s JSC representatives’ reasonable questions or requests for
additional information relating to such Commercialization activities. For the
avoidance of doubt, VIT will not be required to include information in its
reports under this Section 6.4 that it does not otherwise create for its own
internal purposes.

6.5 Ex-Territory and Ex-Field Activities.

(a) VIT hereby covenants and agrees that during the Term it shall not (and shall
cause its Affiliates, Sublicensees and subcontractors not to), either itself or
through a Third Party, market, promote, sell or actively offer for sale the
Product outside the Field in the Territory or outside of the Territory in or
outside of the Field. Without limiting the generality of the foregoing, with
respect to countries outside of the Territory, VIT shall not (i) engage in any
advertising activities relating to the Product directed primarily to customers
outside the Territory (which excludes any participation in conferences,
congresses or scientific or medical meetings held throughout the world), or
(ii) actively or intentionally solicit orders from any prospective purchaser
located outside the Territory. To the extent permitted by Applicable Laws,
including applicable antitrust laws, if VIT

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

31



--------------------------------------------------------------------------------

receives any order from a prospective purchaser located in a country outside of
the Territory, VIT shall immediately refer that order to ChemoCentryx and shall
not accept any such order or deliver or tender (or cause to be delivered or
tendered) the Product under such order. If VIT should reasonably know that a
customer or Distributor is actively engaged itself or through a Third Party in
the sale or distribution of the Product outside of the Territory or outside the
Field within the Territory, then VIT shall (A) within five (5) Business Days of
gaining knowledge of such activities, notify ChemoCentryx regarding such
activities and provide all information available to VIT that ChemoCentryx may
reasonably request concerning such activities and (B) take Commercially
Reasonable Efforts (including cessation of sales to such customer) necessary to
limit such sale or distribution outside the Territory or the Field, unless
otherwise agreed in writing by the Parties.

(b) ChemoCentryx hereby covenants and agrees that during the Term it shall not
(and shall cause its Affiliates, ChemoCentryx Collaborators and subcontractors
not to), either itself or through a Third Party, market, promote, sell or
actively offer for sale the Product for use in the Field in the Territory.
Without limiting the generality of the foregoing, with respect to countries
within the Territory, ChemoCentryx shall not (i) engage in any advertising
activities relating to the Product for use in the Field directed primarily to
customers located in such countries within the Territory (which excludes any
participation in conferences, congresses or scientific or medical meetings held
throughout the world), or (ii) actively or intentionally solicit orders from any
prospective purchaser of the Product for use in the Field located in such
countries within the Territory. To the extent permitted by Applicable Laws,
including applicable antitrust laws, if ChemoCentryx receives any order from a
prospective purchaser for the Product in the Field located in a country inside
of the Territory, ChemoCentryx shall immediately refer that order to VIT. If
ChemoCentryx should reasonably know that a customer or distributor is actively
engaged itself or through a Third Party in the sale or distribution of the
Product inside the Territory in the Field, then ChemoCentryx shall (A) within
five (5) Business Days of gaining knowledge of such activities, notify VIT
regarding such activities and provide all information available to ChemoCentryx
that VIT may reasonably request concerning such activities and (B) take
Commercially Reasonable Efforts (including cessation of sales to such customer)
necessary to limit such sale or distribution inside the Territory in the Field,
unless otherwise agreed in writing by the Parties.

 

7. MANUFACTURE AND SUPPLY

7.1 Manufacturing Committee. At the first JSC meeting, the JSC shall establish a
joint manufacturing subcommittee (the “JMC”), with subject matter experts from
each Party, to oversee decisions and facilitate communications between the
Parties with respect to the supply of Product to VIT. The JMC shall be
responsible for determining the strategy and timing for supply of Drug Substance
and Bulk Drug Product for the U.S. and Territory (which may include supply by
VIT or its Affiliate or by a Third Party CMO through ChemoCentryx, and may
include commencing qualification of such supplier prior to Regulatory Approval
of the Product in the Territory), selecting and overseeing the qualification of
Third Party CMOs (including secondary suppliers) for supplying Compound as bulk
drug substance (“Drug Substance”) and Bulk Drug Product to VIT for Commercial
use in the Territory; provided that ChemoCentryx shall retain all control over
the strategy and implementation of supply of Drug Substance and Bulk Drug
Product for outside the Territory. Unless agreed otherwise by the Parties,
ChemoCentryx shall directly engage such CMOs for such supply. Decisions of the
JMC will be made by consensus of the JMC, without escalation to the JSC or the
Executive Officers.

7.2 Commercial Supply Agreement. Unless agreed otherwise by the JMC or the
Parties, ChemoCentryx, itself or through its Affiliates or Third Party CMOs,
shall manufacture and supply VIT’s and its Affiliates’ and Sublicensees’
requirements for the Product for Commercial use in the Territory as Bulk Drug
Product, pursuant to a separate supply agreement to be entered into between the
Parties, along with a quality agreement, within twelve (12) months after the
Effective Date (the “Supply Agreement”). The Supply Agreement will contain
commercially reasonable and customary terms consistent with this Article 7, as
well as the terms of ChemoCentryx’s agreements with its Third Party CMOs that
supply Compound and Product, including the warranties and remedies therein.

 

32



--------------------------------------------------------------------------------

7.3 Transfer Price. Pursuant to the Supply Agreement, ChemoCentryx will supply
Bulk Drug Product to VIT at a transfer price equal to ChemoCentryx’s Cost of
Goods plus [***] of such Cost of Goods.

7.4 VIT’s Manufacturing Obligations. VIT shall be solely responsible for
packaging and labeling of all Product for Commercial use in the Field in the
Territory.

7.5 Clinical Supply. In the event that VIT conducts clinical studies of the
Product pursuant to Section 4.3 or 4.6 and in accordance with the Development
Plan prior to the first Regulatory Approval in the Territory, ChemoCentryx shall
supply Product in the form then used by ChemoCentryx for clinical trials at a
transfer price equal to ChemoCentryx’s Cost of Goods plus [***] of such Cost of
Goods. The JSC will establish the process, timing and quantity for such supply,
and the Parties will enter into a quality agreement with respect to quality
aspects of such supply.

 

8. FEES AND PAYMENTS

8.1 Upfront Payments. VIT shall make a non-refundable, non-creditable payment to
ChemoCentryx of fifty million United States dollars (US$50,000,000), payable in
the following two (2) installments:

(a) thirty million United States dollars (US$30,000,000) within ten
(10) Business Days after the Effective Date; and

(b) twenty million United States dollars (US$20,000,000) on the first
anniversary of the Effective Date; provided that if this Agreement is terminated
prior to such first anniversary, such payment shall remain due and payable
despite such termination, unless this Agreement is terminated by VIT pursuant to
Section 14.3.

8.2 Regulatory Milestone Payments.

(a) Regulatory Milestones – Orphan Indications. Subject to Section 8.2(b), VIT
shall pay to ChemoCentryx the non-refundable, non-creditable Milestone Payments
set forth in the table below within thirty (30) days after the achievement of
each Milestone Event (whether by or on behalf of VIT, its Affiliates, or
Sublicensees) by the Product in each of the first two (2) Orphan Indications:

 

Regulatory Milestone Event

   Milestone Payment
(in US$) for the First
Orphan Indication      Milestone
Payment (in
US$) for the
Second Orphan
Indication  

Filing Milestones

 

  

    1.    [***]

     [***]        [***]  

    2.    [***]

     [***]        [***]  

Approval Milestones

 

  

    3.    [***]

     [***]        [***]  

    4.    [***]

     [***]        [***]  

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

33



--------------------------------------------------------------------------------

(b) Accelerated EMA Filing Milestones. In the event that VIT or its Affiliate or
Sublicensee achieves one of the Milestone Events (1) or (2) set forth in the
table below, VIT shall pay to ChemoCentryx the corresponding non-refundable,
non-creditable Milestone Payment within thirty (30) days after the achievement
of such Milestone Event (or if applicable the two different Milestone Events
within Milestone Event (1) or (2)) (whether by or on behalf of VIT, its
Affiliates, or Sublicensees) by the Product; provided that such payment(s) shall
be in lieu of the [***] set forth in the table in Section 8.2(a) for the first
Orphan Indication in which [***] is achieved:

 

Accelerated EMA Filing Milestone Event

   Milestone
Payment (in US$)  

(1) [***]:

  

●    [***]

     [ ***] 

●    [***]:

 

¡    [***]

 

¡     [***]

    

 



[

 

[

***] 

 

***] 

(2) [***]:

  

●    [***]

     [ ***] 

●    [***]:

 

¡    [***]

 

¡     [***]

    

 



[

 

[

***] 

 

***] 

(c) Regulatory Milestones – CKD. Provided that VIT has exercised the CKD Option
under Section 2.10(a), VIT shall pay to ChemoCentryx the non-refundable,
non-creditable Milestone Payments set forth in the table below within thirty
(30) days after the achievement of each Milestone Event (whether by or on behalf
of VIT, its Affiliates, or Sublicensees) by the Product:

 

Regulatory Milestone Event

   Milestone Payment (in US$)  

Clinical Milestones in CKD

 

[***]

     [ ***] 

[***]

     [ ***] 

[***]

     [ ***] 

Filing Milestones

 

[***]

     [ ***] 

[***]

     [ ***] 

[***]

     [ ***] 

Approval Milestones

 

[***]

     [ ***] 

[***]

     [ ***] 

[***]

     [ ***] 

(d) Clarifications. For clarity, (i) each Milestone Payment set forth in
Section 8.2(a) shall be payable once for each of the first two (2) Orphan
Indications (at the applicable amount), upon the first achievement of the

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

34



--------------------------------------------------------------------------------

applicable Milestone Event in each such Orphan Indication, (ii) each Milestone
Payment set forth in Section 8.2(c) shall be payable only once, upon the first
achievement of the applicable Milestone Event, and (iii) only one of the
Milestone Payments (1) or (2) set forth in Section 8.2(b) shall be payable, such
Milestone Payment payable only once, upon the first achievement of the
applicable Milestone Event in any Orphan Indication, and upon such Milestone
Payment being made, the [***] set forth in Section 8.2(a) shall not be payable
for achievement thereof in the same Orphan Indication. The Milestone Payment
(1) or (2) that is payable under Section 8.2(c) will be payable either at one
time or at two different times, depending on the type of MAA that achieves the
Milestone Event.

8.3 Commercial Milestone Payments. VIT shall pay to ChemoCentryx the one-time,
non-refundable, non-creditable commercial Milestone Payments set forth below, in
each case within thirty (30) days after the end of the first Calendar Quarter
during which the aggregate annual Net Sales of all Product in the Territory in a
Calendar Year first reach the values indicated below. For clarity, the Milestone
Payments in this Section 8.3 shall be additive such that if multiple milestone
events specified below are achieved in the same Calendar Quarter, then the
Milestone Payments for all such milestone events shall be payable within thirty
(30) days after the end of such quarter.

 

Annual Net Sales of all Product in the Territory (in US$)

  

Milestone Payment (in US$)

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

35



--------------------------------------------------------------------------------

8.4 Royalty Payments.

(a) Royalty Rate. Subject to the terms and conditions of this Agreement, VIT
shall make Calendar Quarterly, non-refundable, non-creditable royalty payments
to ChemoCentryx on the Net Sales of the Product sold in the Territory during the
applicable Royalty Term, as calculated by multiplying the applicable royalty
rate set forth below by the corresponding amount of Net Sales of the Product
sold in the Territory in the applicable Calendar Year. Only one of the royalty
rates in the table below will apply to a particular country in the Territory,
depending on the Indication(s) for which the Product is approved in such
country. If both sets of royalty rates apply in the Territory, the royalties
will be calculated by (i) determining the portion of total Net Sales in the
Territory in a Calendar Quarter in each royalty tier that is attributable to
countries at the lower royalty rates and the portion that is attributable to
countries at the higher royalty rates, (ii) for each royalty tier, applying the
applicable royalty rate to the applicable portion of Net Sales in the Territory
and (iii) adding the royalties for each portion of Net Sales. An example of the
foregoing calculation is set forth on Exhibit 8.4(a).

 

Annual Net Sales of the Product in the Territory

   Royalty Rate
if Product
approved for
Orphan
Indication(s)
only    Royalty Rate
if Product
approved for
Orphan
Indication(s)
and any
Indication
that is not an
Orphan
Indication

For that portion of annual Net Sales less than or equal to [***]

   [***]    [***]

For that portion of annual Net Sales greater than [***] but less than or equal
to [***]

   [***]    [***]

For that portion of annual Net Sales greater than [***] but less than or equal
to [***]

   [***]    [***]

For that portion of annual Net Sales greater than [***] but less than or equal
to [***]

   [***]    [***]

For that portion of annual Net Sales greater than [***]

   [***]    [***]

(b) Royalty Term. Royalties shall be paid on a country-by-country basis in the
Territory from the First Commercial Sale of the Product in such country until
the latest of (i) expiration of the last-to-expire Valid Claim of the
ChemoCentryx Patents (including Joint Patents) that would, but for the licenses
granted hereunder, be infringed by the using, selling or importing of the
Product in such country in the Territory [***]; (ii) the expiration of any
Regulatory Exclusivity for the Product in such country; or (iii) ten (10) years
after the First Commercial Sale of the Product in such country (the “Royalty
Term”).

(c) Generic Competition. If after Regulatory Approval of a Generic Product to a
particular Product in any country, regulatory jurisdiction or region in the
Territory, one (1) or more Generic Products to such Product are launched in such
country, regulatory jurisdiction or region during the Royalty Term for such
Product and country, regulatory jurisdiction or region, and if the total revenue
for the sale of the relevant Product in such country, regulatory jurisdiction or
region during a Calendar Quarter decreases by [***] or more from the total
revenue for the Product in such country, regulatory jurisdiction or region
during the Calendar Quarter immediately before the launch of the Generic
Products in such country, regulatory jurisdiction or region, then the royalties
payable under Section 8.4(a) with respect to the relevant Product in such
country, regulatory jurisdiction or region shall be reduced by [***] starting
with the Calendar Quarter in which the total revenue for the sale of the
relevant Product decreased by [***] or more. Such royalty reduction will be
calculated by determining the portion of total Net Sales of the relevant Product
in the Territory in a Calendar Quarter that is attributable to the country,
regulatory jurisdiction or region in which such reduction applies, and by
determining the total royalties

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

36



--------------------------------------------------------------------------------

for the Territory without reduction, and then reducing by [***] the applicable
portion (based on Net Sales) of total royalties attributable to the country,
regulatory jurisdiction or region in which such reduction applies. The royalties
payable with respect to the relevant Product in such country, regulatory
jurisdiction or region will be [***]. An example of the foregoing calculation is
set forth on Exhibit 8.4(c).

(d) Joint Patents and Product Technology. If during the Royalty Term for the
Product and country, following the expiration of the time periods in clauses
(ii) and (iii) of Section 8.4(b), the only Valid Claim included in clause (i) of
Section 8.4(b) is a Joint Patent or Patent included in the Product Technology,
then the royalties payable under Section 8.4(a) with respect to the Product and
country shall be reduced by [***] of the amounts otherwise payable under Section
8.4(a). Such royalty reduction will be calculated in a manner analogous to the
calculation of royalties under Section 8.4(c).

(e) Third Party Payments. If it is necessary for VIT, its Affiliates, or
Sublicensees to obtain a license from a Third Party under any Patent in a
particular country in the Territory that claims the composition of matter or
method of use of the Compound in the Field, such that such Patent would be
infringed by the sale, promotion, manufacture, use, or import of the Product in
the absence of such license, VIT shall have the right to credit [***] of the
payments made by VIT to such Third Party pursuant to such license (including
payments by VIT to ChemoCentryx under Section 2.7(b), to the extent applicable)
against any royalty payments owed to ChemoCentryx hereunder with respect to the
Product in such country; provided that (i) in no event shall the royalty payment
to ChemoCentryx for the Product and country be reduced by more than [***] of the
amount otherwise owed to ChemoCentryx as a result of the credit in Section 4.4
and any credit in this Section 8.4(e) and (ii) VIT shall not have the right to
credit any such payment with respect to the Product and country after the
expiration of the Royalty Term for the Product and country.

8.5 China Agreement Revenue. Within sixty (60) days after the end of each
Calendar Quarter in which ChemoCentryx receives China Agreement Revenue,
ChemoCentryx shall pay to VIT an amount equal to twenty-five percent (25%) of
all China Agreement Revenue received by ChemoCentryx during such Calendar
Quarter.

 

9. PAYMENT; RECORDS; AUDITS

9.1 Payment; Reports. Royalty payments due by VIT to ChemoCentryx under
Section 8.4 shall be calculated and reported for each Calendar Quarter. VIT
shall pay all royalty payments due under Section 8.4 within sixty (60) days
after the end of each Calendar Quarter and shall include with each payment a
report setting forth, on a country-by-country basis, Net Sales of the Product by
VIT and its Affiliates and Sublicensees in the Territory in sufficient detail to
permit confirmation of the accuracy of the royalty payment made, including, for
each country, (i) the amount of gross sales of the Product, (ii) an itemized
calculation of Net Sales in the Territory showing separately each type of
deduction provided for in the definition of “Net Sales,” (iii) the portion of
the Recoverable Amount, if any, credited against the royalty payment, (iv) a
calculation of the royalty payment due on such sales, including the application
of any reduction made in accordance with Section 8.4(c), 8.4(d) and/or 8.4(e),
and (v) the exchange rate for such country.

9.2 Exchange Rate; Manner and Place of Payment. All references to dollars and
“$” herein shall refer to U.S. dollars. All payments hereunder shall be payable
in U.S. dollars. When conversion of payments from any currency other than U.S.
dollars is required, such conversion shall be at an exchange rate equal to the
weighted average of the rates of exchange for the currency of the country from
which such payments are payable as published by The Wall Street Journal, Western
U.S. Edition, during the Calendar Quarter in which the applicable sales were
made. All payments owed under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by the
receiving Party. The paying Party shall be responsible for all wire transfer
fees incurred in connection with its payments to the other Party under this
Agreement.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

37



--------------------------------------------------------------------------------

9.3 Taxes.

(a) Taxes on Income. Except as set forth in this Section 9.3, each Party shall
be solely responsible for the payment of all taxes imposed on its share of
income arising directly or indirectly from the activities of the Parties under
this Agreement.

(b) Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, Milestone Payments, and other payments made by one Party
(the “Payor”) to the other Party (the “Payee”) under this Agreement. The Parties
expect that no withholding taxes will be required as a result of any such
payments, but if any relevant Governmental Authority finds that withholding
taxes should be charged, the liability for such taxes shall be the sole
responsibility of the Payee. Each Party shall provide the other Party any tax
forms that may be reasonably necessary in order for the Payor to not withhold
tax or to withhold tax at a reduced rate under an applicable bilateral income
tax treaty. The Payor shall use reasonable efforts to identify any such forms
prior to the due date and the Payee shall use reasonable efforts to provide any
such tax forms to the Payor in advance of the due date. Each Party shall provide
the other with reasonable assistance to enable the recovery, as permitted by
Applicable Laws, of withholding taxes or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Payee as the Party bearing such withholding tax under this Section 9.3(b).
Notwithstanding the foregoing, if either Party makes an assignment pursuant to
Section 16.5 or otherwise transfers its obligations under this Agreement to
another entity and such action results in the imposition of withholding taxes
that were not otherwise applicable (“Incremental Withholding Taxes”), then the
Party taking such action shall be solely responsible for the amount of such
Incremental Withholding Taxes and the Party taking such action (if the Payor)
shall increase the amounts payable to the Payee so that the Payee receives a sum
equal to the sum which it would have received had there been no such action and
resulting tax increase.

9.4 Records; Audit. VIT shall keep, and shall cause its Affiliates and
Sublicensees to keep, complete and accurate records pertaining to the sale or
other disposition of the Product in sufficient detail to permit ChemoCentryx to
confirm the accuracy of commercial milestone and royalty payments due hereunder.
ChemoCentryx shall keep, and shall cause its Affiliates to keep, complete and
accurate records pertaining to the China Agreement Revenue received by
ChemoCentryx in sufficient detail to permit VIT to confirm the accuracy of
payments due under Section 8.5. Such records shall be kept for such period of
time required by Applicable Laws, but in no case less than three (3) years
following the end of the Calendar Quarter to which they pertain. Each Party
shall have the right to have an independent, certified public accountant
reasonably acceptable to the other Party audit such records of the other Party
to confirm Net Sales, royalties, and other payments, in the case of VIT as
audited Party, and to confirm China Agreement Revenue, in the case of
ChemoCentryx as audited Party, for a period covering not more than three
(3) years following the Calendar Quarter to which they pertain. Such audits may
be exercised only once for any period and no more than once per Calendar Year
during normal business hours upon reasonable prior written notice to the audited
Party. Any such auditor shall not disclose the audited Party’s confidential
information to the auditing Party, except to the extent such disclosure is
necessary to verify the accuracy of the financial reports furnished by the
audited Party or the amount of payments by the audited Party under this
Agreement. Any amounts shown to be owed but unpaid shall be paid within thirty
(30) days after the accountant’s report, plus interest (as set forth in
Section 9.5) from the original due date. Any overpayment by the audited Party
revealed by an audit shall be credited against future payments owed by the
audited Party to the other Party (and if no further payments are due, shall be
refunded by the auditing Party at the request of the audited Party). The
auditing Party shall bear the full cost of such audit unless such audit
discloses an underpayment by the audited Party of more than five percent (5%) of
the amount of royalties or other payments due under this Agreement for any
applicable Calendar Quarter, in which case, the audited Party shall bear the
cost of such audit.

9.5 Late Payments. In the event that any payment due under this Agreement is not
paid when due in accordance with the applicable provisions of this Agreement,
the payment shall accrue interest from the date due at the rate that is the
lesser of (a) the London Interbank Offered Rate plus 1% or (b) the highest rate
permitted

 

38



--------------------------------------------------------------------------------

under Applicable Law. The payment of such interest shall not limit the Party
entitled to receive payment from exercising any other rights it may have as a
consequence of the lateness of any payment.

 

10. INTELLECTUAL PROPERTY

10.1 Ownership of Data. All Data generated in connection with any Development,
regulatory, manufacturing or Commercial activities with respect to any Compound
or Product conducted by or on behalf of VIT or its Affiliates or Sublicensees
(the “VIT Data”) shall be the sole and exclusive property of VIT or of its
Affiliates or Sublicensees, as applicable. All Data generated in connection with
any Development, manufacturing or Commercial activities with respect to any
Compound or Product conducted by or on behalf of ChemoCentryx and its Affiliates
and, to the extent Controlled by ChemoCentryx, ChemoCentryx Collaborators (the
“ChemoCentryx Data”) shall be the sole and exclusive property of ChemoCentryx or
its Affiliates or ChemoCentryx Collaborators, as applicable.

10.2 Ownership of Inventions. Ownership of all Inventions shall be based on
inventorship, as determined in accordance with the rules of inventorship under
United States patent laws. Each Party shall solely own any Inventions made
solely by its or its Affiliates’ employees, agents, or independent contractors
(“Sole Inventions”). The Parties shall jointly own any Inventions that are made
jointly by employees, agents, or independent contractors of one Party or its
Affiliates together with employees, agents, or independent contractors of the
other Party or its Affiliates (“Joint Inventions”). All Patents claiming Joint
Inventions shall be referred to herein as “Joint Patents.” Except to the extent
either Party is restricted by the licenses granted to the other Party under this
Agreement, each Party shall be entitled to practice, license, assign, and
otherwise exploit the Joint Inventions and Joint Patents without the duty of
accounting or seeking consent from the other Party.

10.3 Disclosure of Inventions. Each Party shall promptly disclose to the other
Party all Sole Inventions of such Party and all Joint Inventions, including any
invention disclosures or other similar documents submitted to it by its
employees, agents, or independent contractors describing such Inventions, and
shall promptly respond to reasonable requests from the other Party for
additional information relating to such Inventions; provided that neither Party
will be required to disclose (a) Sole Inventions related to treatment algorithms
or patient care programs, (b) Sole Inventions relating to any compound that is
proprietary to such Party, any of its Affiliates or their licensees/Sublicensees
or the combination of a Compound with any such proprietary compound, and
(c) Sole Inventions resulting from development or commercialization efforts that
are not conducted under this Agreement and do not use the Compound or the
Product or any Patents or Know-How of the other Party or its Affiliates,
including, without limitation, Sole Inventions not directly related to the
Compound or the Product that has been developed by VIT, any of its Affiliates or
any Third Party under independent research programs or agreements (e.g., generic
drug delivery Sole Inventions) without use of the Compound or the Product or any
Patents or Know-How of the other Party or its Affiliates.

10.4 Product Technology.

(a) Notwithstanding the terms of Sections 10.1, 10.2, and 10.3, any Joint
Technology or VIT Technology directly related to the Compound or Product and
arising directly from the Development of the Compound or Product under this
Agreement that directly relates to (i) a pharmaceutical product with the same or
similar chemical composition, formulation and mode of delivery of the Product,
(ii) a pharmaceutical composition comprising the API of the Product, (iii) any
amendment, change or improvement to the manufacturing process or specifications
for the Product provided by ChemoCentryx to VIT, (iv) a new medical use of or
method of using the Product (other than treatment algorithms or patient care
programs), and (v) any combination of the API of the Product that includes at
least one additional API other than the API of the Product (the “Product
Technology”)), shall be the exclusive property of ChemoCentryx and the
corresponding intellectual property rights shall be owned by ChemoCentryx.

(b) Product Technology will be included in the ChemoCentryx Technology. VIT
hereby assigns all of its and any VIT Affiliates’ right, title and interest in
and to the Product Technology to ChemoCentryx, and agrees to take all actions
reasonably requested by ChemoCentryx to evidence such assignment.

 

39



--------------------------------------------------------------------------------

10.5 Patent Prosecution and Maintenance.

(a) ChemoCentryx Patents and Joint Patents.

(i) As between the Parties, ChemoCentryx shall have the first right to file,
prosecute and maintain all ChemoCentryx Patents (including Joint Patents) in the
Territory and all Joint Patents outside the Territory, at its sole expense. In
addition, ChemoCentryx [***]. ChemoCentryx will be responsible for [***] of the
costs incurred with respect to the prosecution and maintenance of the
ChemoCentryx Patents (other than Joint Patents) prosecuted and maintained by
ChemoCentryx, [***] of the costs incurred with respect to the prosecution and
maintenance of the Joint Patents outside the Territory prosecuted and maintained
by ChemoCentryx, and [***] of the costs incurred with respect to the prosecution
and maintenance of the Joint Patents prosecuted and maintained by ChemoCentryx
in the Territory. VIT shall pay [***] of the prosecution and maintenance costs
incurred by ChemoCentryx for any [***]. For the purpose of this Article 10,
“prosecution” shall include any post-grant proceeding including patent
interference proceeding, opposition proceeding, and reexamination.

(ii) ChemoCentryx shall consult with VIT and keep VIT reasonably informed of the
status of the ChemoCentryx Patents (including Joint Patents) in the Territory
and Joint Patents outside the Territory and shall promptly provide VIT with all
material correspondence received from any patent authority in connection
therewith. In addition, ChemoCentryx shall promptly provide VIT with drafts of
all proposed material filings and correspondence to any patent authority with
respect to the ChemoCentryx Patents (including Joint Patents) in the Territory
and Joint Patents outside the Territory for VIT’s review and comment prior to
the submission of such proposed filings and correspondences. ChemoCentryx shall
confer with VIT and consider in good faith VIT’s comments prior to submitting
such filings and correspondences, provided that VIT shall provide such comments
within fourteen (14) days (or a shorter period reasonably designated by
ChemoCentryx if fourteen (14) days is not practicable given the filing deadline)
of receiving the draft filings and correspondences from ChemoCentryx.

(iii) In the event that ChemoCentryx desires to abandon or cease prosecution or
maintenance of any ChemoCentryx Patent (including a Joint Patent) in the
Territory or Joint Patent outside the Territory, ChemoCentryx shall provide
reasonable prior written notice to VIT of such intention to abandon (which
notice shall, to the extent possible, be given no later than sixty (60) days
prior to the next deadline for any action that must be taken with respect to any
such ChemoCentryx Patent in the relevant patent office). If VIT so elects,
ChemoCentryx shall permit VIT, at its discretion and at its sole expense, to
continue prosecution or maintenance of such ChemoCentryx Patent (or Joint
Patent). If VIT has assumed responsibility for the prosecution or maintenance of
any such ChemoCentryx Patent or Joint Patent, it shall no longer be considered a
ChemoCentryx Patent (or Joint Patent) under this Agreement for the purpose of
the Royalty Term.

(iv) If VIT does not provide such election within thirty (30) days after such
notice from ChemoCentryx, ChemoCentryx may, in its sole discretion, either
continue or discontinue prosecution and maintenance of such ChemoCentryx Patent
or Joint Patent.

(v) If in the Territory the equivalent of the “Approved Drug the Product with
Therapeutic Equivalence Evaluations” (the “Orange Book”) permits the listing of
any ChemoCentryx Patent (including a Joint Patent), VIT shall ensure that it:
(A) maintains correct and complete listings of all applicable ChemoCentryx
Patents and Joint Patents in such listing system in accordance with Applicable
Laws and advice of its intellectual property and regulatory counsel and
(B) enforces such listings in a timely manner, each as applicable. ChemoCentryx
shall provide updated status of the ChemoCentryx Patents (including Joint
Patents) as necessary for VIT to comply with its obligations in this Section
10.5(a)(v).

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

40



--------------------------------------------------------------------------------

(vi) If requested by VIT, ChemoCentryx shall register this Agreement (redacted
as may be permitted) in the national patent office registers for the any
ChemoCentryx Patents or Joint Patents covering the marketed Product.

(vii) With regard to any ChemoCentryx Patent (including a Joint Patent) which
falls under the new European Unified Patent System, ChemoCentryx shall elect the
opt-out option unless the Parties agree otherwise, which agreement neither Party
will unreasonably withhold.

(viii) ChemoCentryx shall [***].

(b) VIT Patents.

(i) As between the Parties, VIT shall have the first right to control the
preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations), and maintenance of all VIT Patents (excluding
Joint Patents) worldwide, at its own expense and by counsel of its own choice.
VIT shall keep ChemoCentryx reasonably informed of the status of filing,
prosecution, and maintenance of such VIT Patents, and shall consult with, and
consider in good faith the requests and suggestions of, ChemoCentryx with
respect to strategies for filing and prosecuting such VIT Patents.

(ii) In the event that VIT desires to abandon or cease prosecution or
maintenance of any VIT Patent (excluding Joint Patents), VIT shall provide
reasonable prior written notice to ChemoCentryx of such intention to abandon
(which notice shall, to the extent possible, be given no later than sixty
(60) days prior to the next deadline for any action that must be taken with
respect to any such VIT Patent in the relevant patent office). If ChemoCentryx
so elects, VIT shall permit ChemoCentryx, at its discretion and at its sole
expense, to continue prosecution or maintenance of such VIT Patent.

10.6 Cooperation of the Parties. Each Party agrees to cooperate fully in the
preparation, filing, prosecution, and maintenance of Patents under Section 10.5
and in the obtaining and maintenance of any patent term extensions,
supplementary protection certificates, pediatric extensions, and their
equivalent with respect thereto, at its own cost (except as expressly set forth
otherwise in this Article 10). Such cooperation includes: (a) executing all
papers and instruments, or requiring its employees or contractors, to execute
such papers and instruments, so as enable the other Party to apply for and to
prosecute patent applications in any country as permitted by Section 10.5; and
(b) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the preparation, filing, prosecution, or maintenance
of any such patent applications, The Parties shall also cooperate fully in
defining the best strategy to optimize patent term extensions and supplementary
protection certificates, provided that ChemoCentryx shall have the right to make
final decisions with respect to patent term extensions and supplementary
protection certificates for ChemoCentryx Patents (unless VIT has assumed
responsibility for any such Patent under Section 10.5(a)(iii)), and VIT shall
have the right to make final decisions with respect to patent term extensions
and supplementary protection certificates for VIT Patents (unless ChemoCentryx
has assumed responsibility for any such Patent under Section 10.5(b)(ii)).

10.7 Infringement by Third Parties.

(a) Notice. In the event that either Party becomes aware of any infringement or
threatened infringement by a Third Party of any ChemoCentryx Patent, VIT Patent,
or Joint Patent, or any declaratory judgment or equivalent action challenging
any ChemoCentryx Patent, VIT Patent, or Joint Patent in connection with any such
infringement, it will notify the other Party in writing to that effect. Any such
notice shall include evidence to support an allegation of infringement or
threatened infringement, or declaratory judgment or equivalent action, by such
Third Party. The Parties will also cooperate to implement a consistent global
Patent enforcement strategy.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

41



--------------------------------------------------------------------------------

(b) ChemoCentryx Patents and Joint Patents.

(i) As between the Parties, ChemoCentryx will have the first right, but no
obligation, to bring and control any action or proceeding with respect to
infringement or challenge of any ChemoCentryx Patent (including any Joint
Patent) in the Territory or any Joint Patent outside the Territory, at its own
expense, including the filing of an infringement suit using counsel of its own
choice. VIT shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice, and ChemoCentryx and its counsel will
reasonably cooperate with VIT and its counsel in strategizing, preparing, and
litigating any such action or proceeding. If ChemoCentryx fails to resolve such
Third Party activity or to initiate a suit with respect thereto within
seventy-five (75) days after the notice under Section 10.7(a), or such shorter
period as necessary to preserve any rights to enforce the applicable Patents
(including the right to obtain an interim injunction in the case of an imminent
Generic Product threat), VIT will have the right, but not the obligation, to
attempt to resolve such Third Party infringement or challenge of any
ChemoCentryx Patent (including any Joint Patent) in the Territory at its
discretion and at its own expense, but, in the case of ChemoCentryx Patents
(other than Joint Patents), only if such infringement or challenge involves a
Third Party’s Product, including the filing of an infringement suit using
counsel of its own choice. ChemoCentryx shall have the right, at its own
expense, to be represented in any such action or proceeding initiated by VIT by
counsel of its own choice.

(ii) Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding with respect to ChemoCentryx Patents or Joint Patents (whether
brought by ChemoCentryx or by VIT) shall be used first to reimburse the Parties’
reasonable and documented out-of-pocket legal expenses relating to the action or
proceeding, and all remaining compensatory damages relating to the Product
(including lost sales or lost profits with respect to the Product) shall be
deemed Net Sales and paid to VIT, less an amount equal to royalty payments to
ChemoCentryx on such deemed Net Sales in accordance with the royalty provisions
of Section 8.4, which amount shall be paid to ChemoCentryx, and any punitive
damages shall be shared equally by the Parties.

(c) VIT Patents.

(i) As between the Parties, VIT shall have the sole right, but not the
obligation, to bring and control any action or proceeding with respect to
infringement or challenge of any VIT Patent (other than a Joint Patent) in the
Territory, at its own expense and by counsel of its own choice. Any recovery or
damages realized as a result of such action or proceeding by VIT with respect to
such VIT Patents in the Territory shall be used first to reimburse VIT’s
reasonable and documented out-of-pocket legal expenses relating to the action or
proceeding, and any remaining compensatory damages relating to the Product
(including lost sales or lost profits with respect to the Product) shall be
retained by VIT, and any punitive damages shall be retained by VIT.

(ii) As between the Parties, VIT shall have the first right, but no obligation,
to bring and control any action or proceeding with respect to infringement or
challenge of any VIT Patent (other than a Joint Patent) outside the Territory,
at its own expense, including the filing of an infringement suit using counsel
of its own choice. ChemoCentryx shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice, and VIT and its
counsel will reasonably cooperate with ChemoCentryx and its counsel in
strategizing, preparing, and litigating any such action or proceeding. If VIT
fails to resolve such Third Party activity or to initiate a suit with respect
thereto within seventy-five (75) days after the notice under Section 10.7(a), or
such shorter period as necessary to preserve any rights to enforce the
applicable Patents (including the right to obtain an injunction), ChemoCentryx
will have the right, but not the obligation, to attempt to resolve such Third
Party activity (but only if it involves infringement by a Third Party’s Product)
by commercially appropriate steps at its own expense, including the filing of an
infringement suit using counsel of its own choice. VIT shall have the right, at
its own expense, to be represented in any such action or proceeding initiated by
ChemoCentryx by counsel of its own choice.

(iii) Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding with respect to VIT Patents (other than Joint Patents)

 

42



--------------------------------------------------------------------------------

outside the Territory shall be used first to reimburse the Parties’ reasonable
and documented out-of-pocket legal expenses relating to the action or
proceeding, and any remaining compensatory damages relating to the Product
(including lost sales or lost profits with respect to the Product) shall be
retained by the Party that brought and controlled such action or proceeding, and
any punitive damages shall be equally shared by the Parties.

(d) Cooperation. In the event that a Party brings an action in accordance with
this Section 10.7, the other Party shall cooperate fully, including, if required
to bring such action, the furnishing of a power of attorney or being named as a
party to such action, and shall provide full access to documents, information
and witnesses as reasonably requested by the Party bringing the action in
connection with such action. The Party bringing the action will reimburse all
Third Party costs incurred by the other Party in connection with such requested
cooperation. Because ChemoCentryx owns the ChemoCentryx Patents, its assistance
will be particularly important if VIT is required to enforce any ChemoCentryx
Patents against a Third Party.

10.8 Infringement of Third Party Rights. Each Party shall promptly notify the
other in writing of any allegation by a Third Party that the Commercialization,
manufacture, or Development of the Product infringes or may infringe any Patent
or other right of by a Third Party. If a Third Party asserts that any of its
Patents or other rights are infringed by the manufacture, Commercialization or
Development by VIT or its Affiliates or Sublicensees of the Product in the
Territory, VIT shall have the right but not the obligation to defend against any
such assertions. In the event that VIT elects not to defend against such Third
Party claims within one hundred twenty (120) days of learning of same,
ChemoCentryx shall have the right, but not the obligation, to defend against
such an action. In any event, the other Party shall cooperate fully and shall
provide full access to documents, information and witnesses as reasonably
requested by the Party defending such action. The Party defending the action
will reimburse all Third Party costs incurred in connection with such requested
cooperation. Because ChemoCentryx has developed the Compound and Product, its
assistance will be particularly important if a Third Party alleges that VIT is
infringing a Patent or other right of such Third Party.

10.9 Consent for Settlement. Neither Party shall unilaterally enter into any
settlement or compromise of any action or proceeding under this Article 10 that
would in any manner alter, diminish, or be in derogation of the other Party’s
rights under this Agreement without the prior written consent of such other
Party, which shall not be unreasonably withheld.

10.10 ChemoCentryx Controlled Patents Outside the Territory. For clarity,
ChemoCentryx reserves all rights to prepare, file, prosecute (including any
interferences, reissue proceedings, and reexaminations), maintain, defend, and
enforce all ChemoCentryx Patents outside the Territory (other than Joint
Patents).

10.11 ChemoCentryx Trademarks. All packaging, promotional materials, package
inserts, and labeling for the Product in the Field in the Territory shall bear
one or more house Trademarks chosen and owned by ChemoCentryx, including the
ChemoCentryx name and logo set forth in an exhibit to the Letter Agreement
(each, a “ChemoCentryx Trademark”). ChemoCentryx or its Affiliates shall own all
right, title, and interest in and to all ChemoCentryx Trademarks, all
corresponding trademark applications and registrations thereof, and all common
law rights thereto. ChemoCentryx shall have sole control over the registration,
prosecution, maintenance, enforcement and defense of the ChemoCentryx
Trademarks. All goodwill of the business associated with or symbolized by the
ChemoCentryx Trademarks shall inure to the benefit of ChemoCentryx. VIT
acknowledges ChemoCentryx’s exclusive ownership of the ChemoCentryx Trademarks
and agrees not to take any action inconsistent with such ownership. VIT shall
provide ChemoCentryx with samples in English of any core advertising and
promotional materials that incorporate the ChemoCentryx Trademarks, and samples
of local adaptations of such core materials in the Major Market Countries, for
informational purposes only, prior to distributing such materials for use, but
will not be required to provide samples of local adaptations of any such
materials outside the Major Market Countries, provided that VIT shall ensure
that all local adaptations and translations are consistent with the core
materials to the extent permitted under Applicable Laws. VIT shall comply with
reasonable policies provided by ChemoCentryx from time to time to maintain the
goodwill and value of the ChemoCentryx Trademarks. VIT shall not, and shall
cause its Affiliates not to, (i) use, seek to

 

43



--------------------------------------------------------------------------------

register, or otherwise claim rights in any Trademark that is confusingly similar
to, misleading or deceptive with respect to, or that materially dilutes, any of
the ChemoCentryx Trademarks, or (ii) knowingly do, cause to be done, or
knowingly omit to do any act, the doing, causing or omitting of which endangers,
undermines, impairs, destroys or similarly affects, in any material respect, the
validity or strength of any of the ChemoCentryx Trademarks (including any
registration or pending registration application relating thereto) or the value
of the goodwill pertaining to any of the ChemoCentryx Trademarks.

10.12 Product Trademarks.

(a) Global Trademarks. It is the Parties’ intent to maintain consistent global
branding for the Product to the extent permitted by Applicable Laws. To the
extent such consistent global branding is permitted under Applicable Laws,
ChemoCentryx shall own all Trademarks related to the Product and associated
domain names (collectively, the “Global Trademark”). Subject to consultation
with VIT through the JCC, ChemoCentryx shall be responsible for selecting,
registering, prosecuting, and maintaining the Global Trademark worldwide at its
sole cost and expense. ChemoCentryx shall also select two back-up Global
Trademarks in the Territory. ChemoCentryx or its Affiliates shall own all right,
title, and interest in and to all Global Trademarks, all corresponding trademark
applications and registrations thereof, and all common law rights thereto. All
goodwill of the business associated with or symbolized by the Global Trademarks
shall inure to the benefit of ChemoCentryx. VIT acknowledges ChemoCentryx
exclusive ownership of the Global Trademarks and agrees not to take any action
inconsistent with such ownership. ChemoCentryx will be responsible for any
guidelines applicable to the use of Global Trademarks.

(b) Local Trademarks. If any Global Trademark is not available for use and
registration in connection with the Product in the Territory due to a rejection
by a Governmental Authority, actual or threatened opposition, cancellation or
litigation as to use and/or registration by a Third Party, or a determination by
the JSC that use of the Global Trademark is likely to cause confusion with
another’s Trademark, VIT shall have the right to select and use an alternate
Trademark (and associated domain names), such selection subject to
ChemoCentryx’s prior written consent, which shall not be unreasonably withheld
or delayed, and shall develop, search, file, register, maintain, defend and
enforce such alternate Trademark (and associated domain names) at VIT’s sole
expense (each, a “Local Trademark”). The Parties may decide together at a later
stage to abandon Local Trademarks in certain countries if such Trademarks are no
longer required.

(c) Use of Global Trademarks. To the extent that a Global Trademark is permitted
under Applicable Laws, VIT shall promote, market, sell, offer for sale, import,
distribute and otherwise commercialize the Product in the Field in the Territory
only under the Global Trademarks. VIT shall provide ChemoCentryx with samples of
any core advertising and promotional materials that incorporate the Global
Trademarks in English, and samples of local adaptations of such core materials
in the Major Market Countries, for informational purposes only, prior to
distributing such materials for use, but will not be required to provide samples
of local adaptations of any such materials outside the Major Market Countries,
provided that VIT shall ensure that all local adaptations and translations are
consistent with the core materials to the extent permitted under Applicable
Laws. VIT shall comply with reasonable policies provided by ChemoCentryx from
time to time to maintain the goodwill and value of the Global Trademarks. VIT
shall not, and shall cause its Affiliates not to, (i) use, seek to register, or
otherwise claim rights in the Territory in any Trademark that is confusingly
similar to, misleading or deceptive with respect to, or that materially dilutes,
any of the Global Trademarks, or (ii) knowingly do, cause to be done, or
knowingly omit to do any act, the doing, causing or omitting of which endangers,
undermines, impairs, destroys or similarly affects, in any material respect, the
validity or strength of any of the Global Trademarks (including any registration
or pending registration application relating thereto) or the value of the
goodwill pertaining to any of the Global Trademarks.

(d) Enforcement of Trademarks. ChemoCentryx shall have the first right, but not
the obligation, at ChemoCentryx’s expense, to enforce and defend the Global
Trademarks in the Territory, including (i) defending against any alleged,
threatened or actual claim by a Third Party that the use of the Global Trademark
in the

 

44



--------------------------------------------------------------------------------

Territory infringes, dilutes or misappropriates any Trademark of that Third
Party or constitutes unfair trade practices, or any other claims that may be
brought by a Third Party against a Party in connection with the use of or
relating to the Global Trademarks in the Territory with respect to the Product
and (ii) taking such action as ChemoCentryx deems necessary against a Third
Party based on any alleged, threatened or actual infringement, dilution or
misappropriation of, or unfair trade practices or any other like offense
relating to, the Global Trademarks in the Territory by a Third Party. If
ChemoCentryx elects not to enforce or defend the Global Trademarks in any such
instance, then ChemoCentryx shall promptly so notify VIT and VIT shall have the
right, but not the obligation, to do so at VIT’s sole expense. Each Party shall
provide to the other Party all reasonable assistance requested by such first
Party in connection with any such action, claim or suit under this Section
10.12(d), including allowing such first Party access to such other Party’s
documents and to such other Party’s personnel who may have possession of
relevant information.

10.13 Trademark Licenses.

(a) Global Trademarks. Subject to the terms and conditions of this Agreement,
ChemoCentryx hereby grants to VIT an exclusive, royalty-free, limited license
under the Global Trademarks solely to promote, market, sell, offer for sale,
import and distribute the Product in Field in the Territory in accordance with
the terms of this Agreement.

(b) ChemoCentryx Trademarks. Subject to the terms and conditions of this
Agreement, ChemoCentryx hereby grants to VIT a non-exclusive, royalty-free,
limited license under the ChemoCentryx Trademarks solely to promote, market,
sell, offer for sale, import and distribute the Product in Field in the
Territory in accordance with the terms of this Agreement.

 

11. REPRESENTATIONS AND WARRANTIES

11.1 Mutual Representations and Warranties. Each Party represents and warrants
to the other that, as of the Effective Date: (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof, (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate or partnership action, (c) this
Agreement is legally binding upon it, enforceable in accordance with its terms,
and does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a Party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it, and (d) it has the right to grant the
licenses granted by it under this Agreement.

11.2 Mutual Covenants.

(a) Employees, Consultants and Contractors. Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform Development activities pursuant to this
Agreement, which agreements will obligate such persons to obligations of
confidentiality and non-use and to assign Inventions in a manner consistent with
the provisions of this Agreement.

(b) Debarment. Each Party represents, warrants and covenants to the other Party
that it is not debarred or disqualified under the U.S. Federal Food, Drug and
Cosmetic Act, as may be amended, or comparable laws in any country or
jurisdiction other than the U.S., and it does not, and will not during the Term,
employ or use the services of any person who is debarred or disqualified, in
connection with activities relating to any Compound or Product. In the event
that either Party becomes aware of the debarment or disqualification or
threatened debarment or disqualification of any person providing services to
such Party, including the Party itself or its Affiliates or ChemoCentryx
Collaborators or Sublicensees, that directly or indirectly relate to activities
contemplated by this Agreement, such Party shall immediately notify the other
Party in writing and such Party shall cease employing, contracting with, or
retaining any such person to perform any such services.

 

45



--------------------------------------------------------------------------------

(c) Compliance. Each Party covenants as follows:

(i) In the performance of its obligations under this Agreement, such Party shall
comply and shall cause its and its Affiliates’ employees and contractors to
comply with all Applicable Laws, rules and regulations.

(ii) Such Party and its and its Affiliates’ employees and contractors shall not,
in connection with the performance of their respective obligations under this
Agreement, directly or indirectly through Third Parties, pay, promise or offer
to pay, or authorize the payment of, any money or give any promise or offer to
give, or authorize the giving of anything of value to a public official or
entity or other person for purpose of obtaining or retaining business for or
with, or directing business to, any person, including, without limitation,
either Party (and each Party represents and warrants that as of the Effective
Date, such Party, and to its Knowledge, its and its Affiliates’ employees and
contractors, have not directly or indirectly promised, offered or provided any
corrupt payment, gratuity, emolument, bribe, kickback, illicit gift or
hospitality or other illegal or unethical benefit to a public official or entity
or any other person in connection with the performance of such Party’s
obligations under this Agreement, and each Party covenants that it and its
Affiliates’ employees and contractors shall not, directly or indirectly, engage
in any of the foregoing).

(iii) Such Party and its Affiliates, and their respective employees and
contractors, in connection with the performance of their respective obligations
under this Agreement, shall not cause such other Party’s Indemnitees to be in
violation of the FCPA, Export Control Laws, or any other Applicable Laws, rules
or regulations or otherwise cause any reputational harm to such other Party.

(iv) Such Party shall promptly notify the other Party if such Party has any
information or suspicion that there may be a violation of the FCPA, Export
Control Laws, or any other Applicable Laws, rules or regulations in connection
with the performance of this Agreement or the Development, manufacture or
Commercialization of the Product.

(v) In connection with the performance of its obligations under this Agreement,
such Party shall comply and shall cause its and its Affiliates’ employees and
contractors to comply with such Party’s own anti-corruption and anti-bribery
policy, a copy of which will be provided to the other Party upon request.

(vi) The other Party will have the right, upon reasonable prior written notice
and during such Party’s regular business hours, to audit such Party’s books and
records in the event that a suspected violation of any of the representations,
warranties or covenants in this Section 11.2(c) needs to be investigated.

(vii) In the event that such Party has violated or has been suspected of
violating any of the representations, warranties or covenants in this Section
11.2(c), such Party will cause its or its Affiliates’ personnel or others
working under its direction or control to submit to periodic training that such
Party will provide on anti-corruption law compliance.

(viii) Such Party will, at the other Party’s request, annually certify to such
other Party in writing such Party’s compliance, in connection with the
performance of such Party’s obligations under this Agreement, with the
representations, warranties or covenants in Section 11.2(c).

(ix) Each Party shall have the right to suspend or terminate this Agreement in
its entirety if there is a credible finding of a Governmental Authority, after a
reasonable investigation, that the other Party, in connection with its
performance under this Agreement, has violated the FCPA.

11.3 Additional ChemoCentryx Representations, Warranties and Covenants.
ChemoCentryx represents, warrants and covenants, as applicable, to VIT that, as
of the Effective Date:

(a) The Letter Agreement lists all Patents Controlled by ChemoCentryx or any of
its Affiliates in the Territory as of the Effective Date that claim the
composition of matter, method of manufacture or method of use of the Product and
the Compound;

 

46



--------------------------------------------------------------------------------

(b) All of the Patents listed in the Letter Agreement that are issued Patents
are in full force and effect, and all applicable filing, maintenance and other
fees required to be paid to a patent office with respect to the Patents listed
in the Letter Agreement have been timely paid;

(c) ChemoCentryx has not received any written notice from a Third Party that the
Development of any Compound or Product conducted by ChemoCentryx prior to the
Effective Date has infringed, or that any Development or Commercialization of
any Compound or Product will infringe, any Patents of any Third Party;

(d) except as provided in Section 2.4(b), ChemoCentryx has not as of the
Effective Date granted any right to any Third Party under the ChemoCentryx
Technology that would conflict with the rights granted to VIT hereunder;

(e) to ChemoCentryx’s Knowledge, no claim or action has been brought or
threatened by any Third Party alleging that the ChemoCentryx Patents are invalid
or unenforceable, and no ChemoCentryx Patent is the subject of any litigation,
interference, post-grant review, opposition, cancellation or other proceeding
challenging the validity or enforceability of the ChemoCentryx Patents;

(f) to ChemoCentryx’s Knowledge, the Development, Commercialization, and
manufacture of the Compound in the Field in the Territory does not infringe any
issued Patents of any Third Party;

(g) to ChemoCentryx’s Knowledge, no Third Party is infringing or
misappropriating, or has infringed or misappropriated, the ChemoCentryx
Technology in the Territory;

(h) to ChemoCentryx’s Knowledge, no Third Party has brought an action or
proceeding challenging the inventorship or ownership of the ChemoCentryx
Patents;

(i) to ChemoCentryx’s Knowledge, all Patent priority rights have been properly
claimed by ChemoCentryx with respect to the ChemoCentryx Patents, and all
ChemoCentryx Patents have been assigned to ChemoCentryx;

(j) ChemoCentryx exclusively owns the ChemoCentryx Patents, free and clear of
any liens, mortgages, security interests or other similar encumbrances;

(k) except as provided in Section 2.4(b), ChemoCentryx will not, during the
Term, grant any right to any Third Party under the ChemoCentryx Technology
(including the Joint Technology) that would interfere with the rights granted
hereunder.

For purposes of Section 11.3(f), patent applications will be presumed to have
been issued as patents with the published claims.

11.4 Additional VIT Representations, Warranties and Covenants. VIT represents,
warrants and covenants to ChemoCentryx that, as of the Effective Date, VIT has
not granted, and will not grant during the Term, any right to any Third Party
under the VIT Technology that would conflict with the rights granted to
ChemoCentryx hereunder.

11.5 Disclaimer. Except as expressly set forth in this Agreement, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN
ALL CASES WITH RESPECT THERETO. Without limiting the foregoing, (a) neither
Party represents or warrants that any data obtained from conducting clinical
trials in one country or jurisdiction will comply with the laws and regulations
of any other country or jurisdiction, and (b) neither Party represents or
warrants the success of any study or test conducted by it pursuant to this
Agreement or the safety or usefulness for any purpose of the technology it
provides hereunder.

 

47



--------------------------------------------------------------------------------

12. INDEMNIFICATION

12.1 Indemnification by ChemoCentryx. ChemoCentryx hereby agrees to defend,
indemnify and hold harmless VIT, VIT’s Affiliates and any Sublicensees and their
respective directors, officers, employees and agents (each, an “VIT Indemnitee”)
from and against any and all liabilities, expenses and losses, including
reasonable legal expenses and attorneys’ fees (“Losses”), to which any VIT
Indemnitee may become subject as a result of any alleged claim, claim, demand,
action or other proceeding by any Third Party to the extent such Losses arise
out of: (a) the Development, use, handling, storage, sale or other disposition
of any Compound or Product by ChemoCentryx or its Affiliates or ChemoCentryx
Collaborators, (b) the negligence or willful misconduct of any ChemoCentryx
Indemnitee, or (c) the breach by ChemoCentryx of any warranty, representation,
covenant or agreement made by ChemoCentryx in this Agreement; except, in each
case (a)–(c), to the extent such Losses arise out of the negligence or willful
misconduct of any VIT Indemnitee or the breach by VIT of any warranty,
representation, covenant or agreement made by VIT in this Agreement or the
Supply Agreement.

12.2 Indemnification by VIT. VIT hereby agrees to defend, indemnify and hold
harmless ChemoCentryx, its Affiliates and the ChemoCentryx Collaborators and
their respective directors, officers, employees and agents (each, a
“ChemoCentryx Indemnitee”) from and against any and all Losses to which any
ChemoCentryx Indemnitee may become subject as a result of any alleged claim,
claim, demand, action or other proceeding by any Third Party to the extent such
Losses arise out of: (a) the Development, use, handling, storage, sale or other
disposition of any Compound or Product by VIT or its Affiliates or Sublicensees,
(b) the negligence or willful misconduct of any VIT Indemnitee, or (c) the
breach by VIT of any warranty, representation, covenant or agreement made by VIT
in this Agreement; except, in each case (a)–(c), to the extent such Losses arise
out of the negligence or willful misconduct of any ChemoCentryx Indemnitee or
the breach by ChemoCentryx of any warranty, representation, covenant or
agreement made by ChemoCentryx in this Agreement or the Supply Agreement.

12.3 Procedure. A party that intends to claim indemnification under this
Article 12 (the “Indemnitee”) shall promptly notify the indemnifying Party (the
“Indemnitor”) in writing of any Third Party claim, demand, action or other
proceeding (each, a “Claim”) in respect of which the Indemnitee intends to claim
such indemnification, and the Indemnitor shall have sole control of the defense
or settlement thereof. The Indemnitee may participate at its expense in the
Indemnitor’s defense of and settlement negotiations for any Claim with counsel
of the Indemnitee’s own selection. The indemnity arrangement in this Article 12
shall not apply to amounts paid in settlement of any action with respect to a
Claim, if such settlement is effected without the consent of the Indemnitor,
which consent shall not be withheld or delayed unreasonably. The failure to
deliver written notice to the Indemnitor within a reasonable time after the
commencement of any action with respect to a Third Party Claim shall only
relieve the Indemnitor of its indemnification obligations under this Article 12
if and to the extent the Indemnitor is actually prejudiced thereby. The
Indemnitee shall cooperate fully with the Indemnitor and its legal
representatives in the investigation of any action with respect to a Claim
covered by this indemnification.

12.4 Insurance. Each Party, at its own expense, shall maintain product liability
and other appropriate insurance (or self-insure) in an amount consistent with
sound business practice and reasonable in light of its obligations under this
Agreement during the Term. Each Party shall provide a certificate of insurance
(or evidence of self-insurance) evidencing such coverage to the other Party upon
request.

 

13. CONFIDENTIALITY

13.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that,
during the Term and for ten (10) years thereafter, the receiving Party shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as expressly provided for in this Agreement any
Confidential Information of the other Party

 

48



--------------------------------------------------------------------------------

under to this Agreement, and both Parties shall keep confidential and, subject
to Sections 13.2 and 13.3 and 13.5, shall not publish or otherwise disclose the
terms of this Agreement. Each Party may use the other Party’s Confidential
Information only to the extent required to accomplish the purposes of this
Agreement, including exercising its rights or performing its obligations. Each
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own (but no less than reasonable
care) to ensure that its employees, agents, consultants, contractors and other
representatives do not disclose or make any unauthorized use of the Confidential
Information of the other Party. Each Party will promptly notify the other upon
discovery of any unauthorized use or disclosure of the Confidential Information
of the other Party.

13.2 Exceptions. The obligations of confidentiality and restriction on use under
Section 13.1 will not apply to any information that the receiving Party can
prove by competent written evidence: (a) is now, or hereafter becomes, through
no act or failure to act on the part of the receiving Party, generally known or
available to the public; (b) is known by the receiving Party at the time of
receiving such information, other than by previous disclosure of the disclosing
Party, or its Affiliates, employees, agents, consultants, or contractors; (c) is
hereafter furnished to the receiving Party without restriction by a Third Party
who has no obligation of confidentiality or limitations on use with respect
thereto, as a matter of right; or (d) is independently discovered or developed
by the receiving Party without the use of Confidential Information belonging to
the disclosing Party.

13.3 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party as expressly permitted by this Agreement or if and
to the extent such disclosure is reasonably necessary in the following
instances:

(a) filing, prosecuting, or maintaining Patents as permitted by this Agreement;

(b) regulatory filings for the Product that such Party has a license or right to
Develop hereunder in a given country or jurisdiction;

(c) prosecuting or defending litigation as permitted by this Agreement;

(d) complying with applicable court orders or governmental regulations; and

(e) disclosure to its and its Affiliates’ employees, consultants, contractors
and agents, to ChemoCentryx Collaborators (in the case of ChemoCentryx) and to
Sublicensees (in the case of VIT), in each case on a need-to-know basis in
connection with the Development, manufacture and Commercialization of Compounds
and the Product in accordance with the terms of this Agreement and the Supply
Agreement, in each case under written obligations of confidentiality and non-use
at least as stringent as those herein; and

(f) disclosure to potential and actual investors, acquirors, licensees and other
financial or commercial partners solely for the purpose of evaluating or
carrying out an actual or potential investment, acquisition or collaboration, in
each case under written obligations of confidentiality and non-use at least as
stringent as those herein.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 13.3(c) or (d), it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such Confidential Information at least as diligent as
such Party would use to protect its own confidential information, but in no
event less than reasonable efforts. In any event, the Parties agree to take all
reasonable action to avoid disclosure of Confidential Information hereunder. Any
information disclosed pursuant to Section 13.3(c) or (d) shall remain
Confidential Information and subject to the restrictions set forth in this
Agreement, including the foregoing provisions of this Article 13.

13.4 Publications. Each Party shall have the right to review and comment on any
material proposed for disclosure or publication by the other Party regarding
results of and other information regarding the other Party’s

 

49



--------------------------------------------------------------------------------

Development activities with respect to the Product, whether by oral
presentation, poster, manuscript or abstract. Before any such material is
submitted for publication or presentation of any such material is made, each
Party shall deliver a complete copy to the other Party at least thirty (30) days
prior to submitting the material to a publisher, in the case of manuscripts, and
seven (7) days prior to submission or other disclosure, in the case of oral
presentations, posters and abstracts. Each Party shall review any such material
and give its comments to the other Party within the applicable review period
(i.e., thirty (30) or seven (7) days of receipt of the material, as applicable).
Each Party shall comply with the other Party’s request to delete references to
its Confidential Information in any such material and agrees to delay any
submission for publication or other public disclosure for a period of up to an
additional thirty (30) days for the purpose of preparing and filing appropriate
patent applications.

13.5 Publicity; Public Disclosures. The Parties agree to issue a joint press
release substantially in a form agreed by the Parties prior to the Effective
Date, on or as promptly as practicable following, the Effective Date. It is
understood that each Party may desire or be required to issue subsequent press
releases relating to this Agreement or activities hereunder. The Parties agree
to consult with each other reasonably and in good faith with respect to the text
and timing of such press releases prior to the issuance thereof, to the extent
practicable, provided that a Party may not unreasonably withhold, condition or
delay consent to such releases, and that either Party may issue such press
releases or make such disclosures to the SEC or other applicable agency as it
determines, based on advice of counsel, are reasonably necessary to comply with
laws or regulations or for appropriate market disclosure. Each Party shall
provide the other Party with advance notice of legally required disclosures to
the extent practicable. The Parties will consult with each other on the
provisions of this Agreement to be redacted in any filings made by a Party with
the SEC or as otherwise required by Applicable Laws; provided that each Party
shall have the right to make any such filing as it reasonably determines
necessary under Applicable Laws. In addition, following the initial joint press
release announcing this Agreement, either Party shall be free to disclose,
without the other Party’s prior written consent, the existence of this
Agreement, the identity of the other Party and those terms of the Agreement that
have already been publicly disclosed in accordance herewith.

13.6 Prior Confidentiality Agreement. As of the Effective Date, the terms of
this Article 13 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) relating to
the subject of this Agreement, including the Confidentiality Agreement. Any
information disclosed pursuant to any such prior agreement that relates to the
Compound or Product or the transaction under this Agreement shall be deemed
Confidential Information for purposes of this Agreement.

13.7 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that a Party would suffer upon unauthorized disclosure, use
or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 13. In addition to all other remedies, a Party shall be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 13.

 

14. TERM AND TERMINATION

14.1 Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier as provided in this Article 14 or by mutual written agreement
of the Parties, shall continue until the expiration of the last Royalty Term in
the Territory (the “Term”).

14.2 Termination by Mutual Agreement. The Parties may terminate this Agreement
by mutual written agreement if the Parties determine mutually and in good faith
that continued Development or Commercialization of the Product in the Territory
would not be in the best interest of patient welfare, based on the evaluation of
safety issues and recommendations of a Regulatory Authority or independent data
monitoring committee.

 

50



--------------------------------------------------------------------------------

14.3 Termination for Cause.

(a) Material Breach. Each Party shall have the right to terminate this Agreement
in its entirety upon written notice to the other Party if such other Party
materially breaches this Agreement and has not cured such breach within sixty
(60) days (thirty (30) days with respect to any payment breach) after notice of
such breach from the non-breaching Party; provided, however, that if any breach
(other than a payment breach) is not reasonably curable within sixty (60) days
and if the breaching Party has provided a cure plan reasonably acceptable to the
other Party during such sixty (60)-day period and is making a bona fide effort
to cure such breach by diligently implementing such plan, such cure period will
be extended for a time period to be agreed by both Parties (but in no event more
than an additional sixty (60) days) in order to permit the breaching Party a
reasonable period of time to cure such breach in accordance with such plan. In
the event of a material breach by VIT that results primarily and originally from
a breach by a Sublicensee of its sublicense agreement, if the Sublicensee fails
to cure the breach within the above cure period, ChemoCentryx shall not have the
right to terminate this Agreement if VIT terminates such sublicense agreement by
providing written notice of termination prior to the end of such cure period and
such sublicense agreement actually terminates.

(b) Bankruptcy. Each Party shall have the right to terminate this Agreement in
its entirety upon written notice to the other Party if such other Party makes a
general assignment for the benefit of creditors, files an insolvency petition in
bankruptcy, petitions for or acquiesces in the appointment of any receiver,
trustee or similar officer to liquidate or conserve its business or any
substantial part of its assets, commences under the laws of any jurisdiction any
proceeding involving its insolvency, bankruptcy, reorganization, adjustment of
debt, dissolution, liquidation or any other similar proceeding for the release
of financially distressed debtors or becomes a party to any proceeding or action
of the type described above and such proceeding is not dismissed within sixty
(60) days after the commencement thereof.

14.4 Termination for Patent Challenge. ChemoCentryx shall have the right to
terminate this Agreement in its entirety upon written notice to VIT if VIT or
any of its Affiliates or Sublicensees directly, or indirectly through any Third
Party, commences any interference or opposition proceeding with respect to,
challenges the validity or enforceability of, or opposes any extension of or the
grant of a supplementary protection certificate with respect to, any
ChemoCentryx Patent; provided, however, ChemoCentryx shall not have a right to
terminate if the challenge is brought by a Sublicensee, either directly or
indirectly through any Third Party, and VIT or the Affiliate, as the case may
be, terminates such Sublicensee’s sublicense rights hereunder within thirty
(30) days after becoming aware of such challenge. ChemoCentryx will not have the
foregoing right to terminate this Agreement if ChemoCentryx or its Affiliates or
sublicensees, either directly or indirectly through a Third Party, commence any
action or proceeding alleging that VIT, its Affiliates or Sublicensees infringe
any ChemoCentryx Patents and such challenge is instituted as a counterclaim to
such action.

14.5 Termination by VIT at Will. VIT shall have the right to terminate this
Agreement for any reason or for no reason upon one hundred eighty (180) days’
written notice to ChemoCentryx, such termination to be effective no earlier than
the second anniversary of the Effective Date.

14.6 Effects of Expiration.

(a) Licenses. Upon expiration (but not termination) of this Agreement, VIT’s
licenses under Section 2.1 (but not Section 10.13(a)) will become non-exclusive,
sublicenseable, perpetual, fully paid-up, and royalty-free).

(b) Global Trademarks. Upon expiration (but not termination) of this Agreement,
if VIT is then using a Global Trademark, the exclusive license under Section
10.13(a) will remain in effect but will become royalty-bearing, and VIT shall
pay ChemoCentryx a royalty of [***] of annual Net Sales of the Product in the
Territory

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

51



--------------------------------------------------------------------------------

in consideration for the exclusive use of the Global Trademark in the Territory.
The Parties will promptly after the effective date of expiration enter into a
trademark license agreement providing for such license and the payment terms
thereof.

(c) Supply. In the event that ChemoCentryx is supplying Bulk Drug Product or API
to VIT upon expiration (but not termination) of this Agreement, then, to ensure
continuity of supply, ChemoCentryx shall continue to supply VIT under the terms
of the Supply Agreement until such time that (i) VIT has established itself or a
CMO as a separate supplier, or (ii) the Parties have agreed to terms for
ChemoCentryx’s continued supply of API or Bulk Drug Product to VIT after the
expiration of this Agreement, which terms shall apply from the date of
expiration, but in any event shall not be obligated to supply Product for more
than six (6) months after the date of expiration.

14.7 Effects of Termination. Upon any termination of this Agreement by either
Party pursuant to Section 14.3, 14.4 or 14.5, or by the Parties pursuant to
Section 14.2, the following will apply:

(a) Termination of Licenses and Other Rights. All licenses granted to VIT will
automatically terminate, and all other rights and obligations of the Parties
under this Agreement will terminate on the effective date of termination;
provided that if this Agreement is terminated by ChemoCentryx pursuant to
Section 14.3(a) or 14.3(b), any sublicense granted to a Sublicensee that is not
in breach under the applicable sublicense (and whose actions or omissions did
not result in a breach by VIT giving rise to ChemoCentryx’s right of
termination) will continue as a direct license from ChemoCentryx so long as the
Sublicensee makes all payments to ChemoCentryx required under Section 8.4.

(b) Regulatory Filings. Unless this Agreement is terminated by VIT under Section
14.3(a), VIT shall: (i) to the extent not previously provided to ChemoCentryx,
deliver to ChemoCentryx true, correct and complete copies of all Regulatory
Filings (including Regulatory Approvals) for the Product in the Field in the
Territory, and provide to ChemoCentryx all VIT Know-How not previously disclosed
to ChemoCentryx; (ii) and hereby does, effective upon such termination, transfer
and assign, or cause to be transferred or assigned, to ChemoCentryx or its
designee (or to the extent not so assignable, take all reasonable actions to
make available to ChemoCentryx or its designee the benefits of) all Regulatory
Filings (including Regulatory Approvals) for the Product in the Field in the
Territory, whether held in the name of VIT or its Affiliate or Sublicensee; and
(iii) take such other actions and execute such other instruments, assignments
and documents as may be necessary to effect, evidence, register and record the
transfer, assignment or other conveyance of rights under this Section 14.7(b) to
ChemoCentryx. Any activities undertaken by VIT under this Section 14.7(b) will
be at ChemoCentryx’s expense.

(c) VIT Technology. Unless this Agreement is terminated by VIT under Section
14.3(a), VIT hereby grants to ChemoCentryx, effective upon such termination, a
non-exclusive, royalty-free, fully-paid, perpetual, irrevocable, sublicenseable
(through multiple tiers) license under the VIT Technology to Develop, make, have
made, import, offer for sale, sell and otherwise Commercialize Compounds and the
Product in and outside the Territory.

(d) Marks. VIT shall, and hereby does, effective on such termination, assign to
ChemoCentryx all of VIT’s and its Affiliates’ right, title and interest in and
to any and all Local Trademarks used by VIT and its Affiliates in the Territory,
including all goodwill therein, and VIT shall promptly take such actions and
execute such instruments, assignments and documents as may be necessary to
effect, evidence, register and record such assignment, at ChemoCentryx’s cost.

(e) Wind-Down. VIT shall, as directed by ChemoCentryx, either wind-down any
ongoing Development activities of VIT and its Affiliates and Sublicensees with
respect to the Product in the Field in the Territory in an orderly fashion or
promptly transfer such Development activities to ChemoCentryx or its designee,
in compliance with all Applicable Laws.

 

52



--------------------------------------------------------------------------------

(f) Transition Assistance. Unless this Agreement is terminated by VIT under
Section 14.3(a), VIT shall provide reasonable consultation and assistance for
the purpose of transferring or transitioning to ChemoCentryx all VIT Know-How
not already in ChemoCentryx’s possession and, at ChemoCentryx’s request, all
then-existing commercial arrangements relating specifically to any Compound or
Product that VIT is able, using Commercially Reasonable Efforts, to transfer or
transition to ChemoCentryx, in each case, to the extent reasonably necessary or
useful for ChemoCentryx to continue Developing, manufacturing, or
Commercializing the Product in the Territory. The foregoing shall include
transferring, upon request of ChemoCentryx, any agreements with Third Party
suppliers or vendors that specifically cover the supply or sale of any Compound
or Product in the Territory; provided that if any such contract between VIT and
a Third Party is not assignable to ChemoCentryx (whether by such contract’s
terms or because such contract does not relate specifically to any Compound or
Product) but is otherwise reasonably necessary or useful for ChemoCentryx to
commence Developing, manufacturing, or Commercializing the Product in the
Territory, or if VIT manufactures the Product itself (and thus there is no
contract to assign), then VIT shall reasonably cooperate with ChemoCentryx to
negotiate for the continuation of services or supply from such entity, or VIT
shall supply such Compound or Product, as applicable, to ChemoCentryx for a
reasonable period (not to exceed twelve (12) months) until ChemoCentryx
establishes an alternate, validated source of such services or supply of
finished, packaged, labeled Product for the Territory. ChemoCentryx shall pay
VIT for such supply from VIT at a price equal to VIT’s cost. VIT shall provide
such assistance at no cost to ChemoCentryx for a period of twelve (12) months
after termination, if such termination occurred after First Commercial Sale in
the Territory, and otherwise for a period of six (6) months after termination,
and thereafter ChemoCentryx shall reimburse VIT’s reasonable internal and Third
Party costs to conduct such transition from and after the effective date of
termination.

(g) Remaining Inventories. If ChemoCentryx terminates this Agreement under
Section 14.3(a) or Section 14.3(b), or if VIT terminates this Agreement under
Section 14.5, or if the Parties terminate this Agreement under Section 14.2,
then unless, at ChemoCentryx’s option, ChemoCentryx repurchases any remaining
inventory at the invoice price plus the costs of shipping any remaining
inventory, which it shall have the right to do, VIT, its Affiliates or their
respective Sublicensees shall be permitted to sell, subject to the payment of
applicable royalties and Milestone Payments due under this Agreement, any
Product in inventory (including completion for sale of any work in progress)
over the twelve (12) month period following termination. ChemoCentryx shall
notify VIT within thirty (30) days after the date of termination whether
ChemoCentryx elects to exercise such right. If VIT terminates this Agreement
under Section 14.3(a) or Section 14.3(b), VIT, its Affiliates or their
respective Sublicensees shall be permitted to sell, subject to the payment of
applicable royalties due under this Agreement, any Product in inventory
(including completion for sale of any work in progress) over the twelve
(12) month period following termination.

14.8 Confidential Information. Upon expiration or termination of this Agreement
in its entirety, except to the extent that a Party obtains or retains the right
to use the other Party’s Confidential Information, each Party shall promptly
return to the other Party, or delete or destroy, all relevant records and
materials in such Party’s possession or control containing Confidential
Information of the other Party; provided that such Party may keep one copy of
such materials for archival purposes only subject to continuing confidentiality
obligations. All VIT Know-How assigned to ChemoCentryx after the Term will be
deemed ChemoCentryx’s Confidential Information and no longer VIT’s Confidential
Information.

14.9 Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any obligation or right accruing prior to such expiration or
termination. Except as set forth below or elsewhere in this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive expiration or termination of this Agreement: Sections
9.3, 9.4, 9.5, 10.2, 10.4, 11.5, 14.6, 14.7, 14.8, 14.9, 14.10 and 14.11 and
Articles 12, 13, 15 and 16.

14.10 Exercise of Right to Terminate. The use by either Party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
Party with respect thereto; provided, however, that termination of this
Agreement shall not preclude either Party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

 

53



--------------------------------------------------------------------------------

14.11 Damages; Relief. Subject to Section 14.10, termination of this Agreement
shall not preclude either Party from claiming any other damages, compensation or
relief that it may be entitled to upon such termination.

14.12 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by one Party to the other Party are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or comparable
provision of applicable bankruptcy or insolvency laws, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy Code
or comparable provision of applicable bankruptcy or insolvency laws. The Parties
agree that a Party that is a licensee of such rights under this Agreement will
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a Party to this Agreement under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws, the other Party will be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, and same, if not already in its possession, will be
promptly delivered to it (a) upon any such commencement of a bankruptcy or
insolvency proceeding upon its written request therefor, unless the bankrupt
Party elects to continue to perform all of its obligations under this Agreement,
or (b) if not delivered under (a) above, following the rejection of this
Agreement by or on behalf of the bankrupt Party upon written request therefor by
the other Party.

 

15. DISPUTE RESOLUTION

15.1 Objective. The Parties recognize that disputes as to matters arising under
or relating to this Agreement or either Party’s rights and obligations hereunder
may arise from time to time. It is the objective of the Parties to establish
procedures to facilitate the resolution of such disputes in an expedient manner
by mutual cooperation and without resort to litigation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this
Article 15 to resolve any such dispute if and when it arises.

15.2 Resolution by Executive Officers. Except as otherwise provided in Article
3, if an unresolved dispute as to matters arising under or relating to this
Agreement or either Party’s rights and obligations hereunder arises, either
Party may refer such dispute to the Executive Officers, who shall meet in person
or by telephone within thirty (30) days after such referral to attempt in good
faith to resolve such dispute. If such matter cannot be resolved by discussion
of such officers within such thirty (30)-day period, or such other time period
as the Parties may agree to in writing, such dispute shall be resolved in
accordance with Section 15.3.

15.3 Arbitration.

(a) If the Parties do not resolve a dispute as provided in Section 15.2, and a
Party wishes to pursue the matter, each such dispute that is not an Excluded
Claim (defined below) shall be resolved by binding arbitration in accordance
with the Rules of Arbitration of the International Chamber of Commerce (“ICC”)
as then in effect (the “ICC Rules”), which ICC Rules are deemed to be
incorporated by reference into this clause and judgment on the arbitration award
may be entered in any court having jurisdiction thereof. The decision rendered
in any such arbitration will be final and not appealable. If either Party
intends to commence binding arbitration of such dispute, such Party will provide
written notice to the other Party informing the other Party of such intention
and the issues to be resolved. Within thirty (30) days after the receipt of such
notice, the other Party may, by written notice to the Party initiating binding
arbitration, add additional issues to be resolved.

(b) The arbitration shall be conducted by a panel of three (3) arbitrators
appointed in accordance with the ICC Rules, none of whom shall be a current or
former employee or director, or a then-current stockholder, of either Party,
their respective Affiliates or any Sublicensee. The place of arbitration shall
be New York, New York, and all proceedings and communications shall be in
English.

(c) It is the intention of the Parties that discovery, although permitted as
described herein, will be limited except in exceptional circumstances. The
arbitrators will permit such limited discovery necessary for an

 

54



--------------------------------------------------------------------------------

understanding of any legitimate issue raised in the arbitration, including the
production of documents. No later than thirty (30) days after selection of the
arbitrators, the Parties and their representatives shall hold a preliminary
meeting with the arbitrators, to mutually agree upon and thereafter follow
procedures seeking to assure that the arbitration will be concluded within six
(6) months from such meeting. Failing any such mutual agreement, the arbitrators
will design and the Parties shall follow procedures to such effect.

(d) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other non-compensatory damages, except as may be permitted by Section 16.12.
The arbitrators shall have the power to order that all or part of the legal or
other costs incurred by a Party in connection with the arbitration be paid by
the other Party. Each Party shall bear an equal share of the arbitrators’ and
any administrative fees of arbitration.

(e) Except to the extent necessary to confirm or enforce an award or as may be
required by Applicable Law, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties. In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

(f) As used in this Section, the term “Excluded Claim” means a dispute,
controversy or claim that concerns (i) the validity, enforceability or
infringement of a patent, trademark or copyright; or (ii) any antitrust,
anti-monopoly, or competition law or regulation, whether or not statutory.

15.4 Expert Arbitrators if no JSC Consensus on Certain Matters.

(a) If [ ***], the Parties are obligated to submit a disputed matter to
arbitration under this Section 15.4 pursuant to Section 3.4(c)(i), then unless
the Parties otherwise agree, the Parties shall, within thirty (30) days after
the end of the thirty (30)-day period after the matter is first referred to the
Executive Officers for resolution, with respect to VIT’s objection to a
Development Plan amendment because VIT reasonably believes that such amendment
would materially adversely affect the safety and efficacy profile of the Product
in the Territory, or that a proposed Additional Indication satisfies the
Additional Indication Rejection Condition, mutually select a

panel of three (3) independent scientific experts having substantial relevant
experience with respect to the development of pharmaceutical products, and
failing such mutual agreement during such time frame, either Party may ask the
American Arbitration Association to promptly appoint the experts on behalf of
the Parties) (the “Expert Arbitrators”). Both Parties shall submit their
respective proposals with respect to such Development Plan amendment and
arguments with respect to its effect on the safety and efficacy profile of the
Product in the Territory, or on whether the Additional Indication satisfies the
Additional Indication Rejection Condition, to the Expert Arbitrators within
three (3) Business Days of learning of such Expert Arbitrators’ appointment,
either through agreement of the Parties or by the American Arbitration
Association. If a Party fails to submit a proposal within such timeframe, then
the proposal of the submitting Party shall prevail.

(b) Each Party shall have ten (10) Business Days from receipt of the other
Party’s submission to the Expert Arbitrators to submit a written response to
such proposal. A hearing with the Parties and the Expert Arbitrators shall take
place over no more than two (2) Business Days and shall commence no later than
ten (10) days after submission of the written responses to each other and the
Expert Arbitrators. Each Party shall have a reasonable period of time, to be
determined by the Expert Arbitrators (which period of time shall be sufficient
for the Expert Arbitrators to fully understand the proposals, responses and the
relative merits thereof), to argue for its proposal at the hearing with the
Expert Arbitrators. The Expert Arbitrators shall have the right to

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

55



--------------------------------------------------------------------------------

meet thereafter with the Parties together, as necessary to make a determination.
The Expert Arbitrators shall, within five (5) Business Days after completion of
the hearing, or such longer period as the Parties may agree, make a final and
binding determination as to whether the proposed Development Plan amendment is
reasonably likely to materially adversely affect the safety and efficacy profile
of the Product in the Territory or on whether the Additional Indication
satisfies the Additional Indication Rejection Condition. Such determination
shall be deemed to be the consensus of the JSC. The Parties acknowledge and
agree that the rendering of a determination by the Expert Arbitrators shall be
deemed effective at the time its determination is made, irrespective of the time
when a formal written statement of the Expert Arbitrators’ opinion with respect
to such matter, or the basis of its determination, is released, if at all. At
any time prior to the determination, either Party may accept the other Party’s
position on any unresolved issue. The Parties shall inform the Expert
Arbitrators of such accepted position and in such event such position will be
deemed part of the final resolution of the matter in dispute and no longer
subject to arbitration. The Expert Arbitrators’ decision shall take into account
customary and commercially reasonable industry practices for the conduct of
development and other activities in compliance with Applicable Law. Each Party
shall bear its own costs and expenses (including legal fees and expenses)
relating to the arbitration proceeding. Any fees, costs, expenses or other
amounts payable to the Expert Arbitrators in connection with any arbitration
pursuant to this Section 15.4 shall be borne equally by the Parties.

 

16. GENERAL PROVISIONS

16.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to any rules
of conflict of laws.

16.2 Entire Agreement; Modification. This Agreement, together with the Letter
Agreement and Supply Agreement, is both a final expression of the Parties’
agreement and a complete and exclusive statement with respect to all of its
terms. This Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the Parties to this
Agreement.

16.3 Relationship Between the Parties. The Parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the Parties. Neither Party is a legal representative of the other Party,
and neither Party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.

16.4 Non-Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.

16.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld); provided, however, that either
Party may assign or otherwise transfer this Agreement and its rights and
obligations hereunder without the other Party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business or assets of such Party relating to the Product to a Third Party,
whether by merger, consolidation, divesture, restructure, sale of stock, sale of
assets or otherwise, provided that in the event of any such transaction (whether
this Agreement is actually assigned or is assumed by the acquiring Party by
operation of law (e.g., in the context of a reverse triangular merger)),
intellectual property rights of the acquiring Party to such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
technology licensed hereunder; and

 

56



--------------------------------------------------------------------------------

(b) to an Affiliate, provided that in each such case the assigning Party shall
remain liable and responsible to the non-assigning Party hereto for the
performance and observance of all such duties and obligations by such Affiliate
or other entity.

The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties specified above, and the name of a Party appearing herein will be deemed
to include the name of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this section. Any assignment not in
accordance with this Section 16.5 shall be null and void.

16.6 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not, to the extent feasible, affect or impair, in whole or in
part, the validity, enforceability, or legality of any remaining portions of
this Agreement. All remaining portions shall remain in full force and effect as
if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

16.7 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by (a) air mail (postage prepaid) requiring return
receipt, (b) overnight courier, or (c) facsimile confirmed thereafter by any of
the foregoing, to the Party to be notified at its address(es) given below, or at
any address such Party may designate by prior written notice to the other in
accordance with this Section 16.7. Notice shall be deemed sufficiently given for
all purposes upon the earliest of: (i) the date of actual receipt; (ii) if air
mailed, five (5) days after the date of postmark; (iii) if delivered by
overnight courier, the next day the overnight courier regularly makes deliveries
or (iv) if sent by facsimile, the date of confirmation of receipt if during the
recipient’s normal business hours, otherwise the next Business Day.

If to VIT, notices must be addressed to:

Vifor (International) Ltd.

Rechenstrasse 37, 9014 St. Gallen, Switzerland

Attention: Chief Executive Officer

Facsimile: +41 58 851 80 01

with a copy to:

Vifor (International) Ltd.

Rechenstrasse 37, 9014 St. Gallen, Switzerland

Facsimile: +41 58 851 80 01

Attention:  Group General Counsel

If to ChemoCentryx, notices must be addressed to:

ChemoCentryx, Inc.

850 Maude Avenue

Mountain View, CA 94043

USA

Attn:    Chief Executive Officer

Fax:     +1-650-210-2910

with a copy to:

Cooley LLP4401 Eastgate Mall

San Diego, CA 92121-1909

USAAttn:    L. Kay Chandler

Fax:             +1-858-550-6420

 

57



--------------------------------------------------------------------------------

16.8 Force Majeure. Each Party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
failure to make payment when due) by reason of any reasonably unforeseeable
event beyond such Party’s reasonable control including but not limited to Acts
of God, fire, flood, explosion, earthquake, pandemic flu, or other natural
forces, war, civil unrest, acts of terrorism, accident, destruction or other
casualty, any lack or failure of transportation facilities, any lack or failure
of supply of raw materials, or any other event similar to those enumerated
above. Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the Party has not caused such event(s) to occur. Notice of a
Party’s failure or delay in performance due to force majeure must be given to
the other Party within ten (10) days after its occurrence. All delivery dates
under this Agreement that have been affected by force majeure shall be tolled
for the duration of such force majeure. In no event shall any Party be required
to prevent or settle any labor disturbance or dispute.

16.9 Standstill Agreement. During the Term and, in the case of early termination
of this Agreement as provided in Section 14, and for three (3) months after such
termination (the “Standstill Period”), unless specifically invited in writing by
the board of directors of ChemoCentryx, except pursuant to the terms of this
Agreement, neither VIT nor any of its Representatives will, in any manner,
directly or indirectly, without the prior express written consent of
ChemoCentryx:

(a) make, effect, initiate, directly participate in or cause (i) any acquisition
of beneficial ownership of any outstanding shares of common stock or other
securities of ChemoCentryx or any Affiliate of ChemoCentryx with the power to
vote in the election of directors or any securities convertible into or
exercisable or exchangeable into such securities of ChemoCentryx or any
Affiliate of ChemoCentryx (“Voting Securities”), in the case of a Representative
(excluding an Affiliate) authorized to act on behalf of VIT for such purpose,
(ii) any acquisition of any assets of ChemoCentryx or any assets of any
Affiliate of ChemoCentryx, (iii) any tender offer, exchange offer, merger,
business combination, recapitalization, restructuring, liquidation, dissolution
or extraordinary transaction involving ChemoCentryx or any Affiliate of
ChemoCentryx, or involving any securities or assets of ChemoCentryx or any
securities or assets of any Affiliate of ChemoCentryx, or (iv) any
“solicitation” of “proxies” (as those terms are used in the proxy rules of the
SEC) or consents with respect to any Voting Securities; provided that nothing in
this Section 16.9(a) shall preclude any activities of VIT or its Representatives
with respect to the grant by ChemoCentryx or any Affiliate of ChemoCentryx of
any license, or the supply by ChemoCentryx or any subsidiary of ChemoCentryx of
any products, in each case to VIT or any of its Affiliates as contemplated by
this Agreement;

(b) form, join or participate in a “group” (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended) with respect to the
beneficial ownership of any Voting Securities of ChemoCentryx;

(c) act, alone or in concert with others, to seek to control the management,
board of directors or policies of ChemoCentryx;

(d) seek to call any meeting of the stockholders of ChemoCentryx or propose or
nominate for election to ChemoCentryx’s board of directors any person whose
nomination has not been approved by a majority of ChemoCentryx’s board of
directors;

(e) publicly or otherwise propose the taking of any action referred to in
Section 16.9(a), (b), (c) or (d);

(f) assist, induce, encourage, enter into any discussions, negotiations,
arrangements, or agreements with, or otherwise act in concert with any Third
Party relating to any of the foregoing; or

(g) request or propose (in any manner that would reasonably be likely to cause
ChemoCentryx to disclose publicly) that ChemoCentryx or any of ChemoCentryx’s
Representatives amend, waive or consider the amendment or waiver of any
provision set forth in this Section 16.9, in the case of a Representative
(excluding an Affiliate) authorized to act on behalf of VIT for such purpose.

 

58



--------------------------------------------------------------------------------

For purposes of this Agreement, a Party’s “Representatives” will be deemed to
include each person or entity that is or becomes (1) an Affiliate of such Party,
or (2) an officer, director, employee, partner, attorney, advisor, accountant,
agent or representative of such Party or of any of such Party’s Affiliates,
providing such person or entity authorized by such Party.

Notwithstanding the foregoing, this Section 16.9 shall no longer apply
(i) during a period commencing with ChemoCentryx’s announcement in a filing with
the SEC or a press release that (A) it is seeking a purchaser for itself or all
or substantially all of its assets or (B) it is otherwise exploring strategic
options in this regard, and ending with ChemoCentryx’s announcement in a filing
with the SEC or a press release that is terminating such search or exploration;
(ii) during the period beginning with the commencement by a Third Party of a
publicly-announced tender or exchange offer for more than fifty percent (50%) of
the voting power of the outstanding Voting Securities of ChemoCentryx, and
ending with the termination by such Third Party of such tender or exchange
offer; or (iii) if ChemoCentryx announces in a filing with the SEC or a press
release a transaction, or an intention to effect any transaction, which would
result in (A) the sale by ChemoCentryx or one or more subsidiaries of assets
representing fifty percent (50%) or more of the consolidated assets of
ChemoCentryx; or (B) the common shareholders of ChemoCentryx immediately prior
to such transaction owning less than fifty percent (50%) of the outstanding
common stock of the acquiring entity or, in case of a merger transaction, the
surviving corporation (or, if the surviving corporation is an Affiliate of a
parent company, the parent company); provided that, in the case of clause
(ii) VIT has not directly or indirectly taken any action prohibited under this
Section 16.9.

16.10 Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection. The word “including” and
similar words means including without limitation. The word “or” means “and/or”
unless the context dictates otherwise because the subject of the conjunction are
mutually exclusive. The words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. All references to days in this Agreement mean
calendar days, unless otherwise specified. Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either Party, irrespective
of which Party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement shall be in the
English language.

16.11 Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.

16.12 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 13,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this Section 16.12
shall not be construed to limit either Party’s indemnification obligations under
Article 12.

{SIGNATURE PAGE FOLLOWS}

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this COLLABORATION AND
LICENSE AGREEMENT to be executed and entered into by their duly authorized
representatives as of the Effective Date.

 

CHEMOCENTRYX, INC.

   

VIFOR (INTERNATIONAL) LTD.

By: /s/ Thomas J. Schall, Ph.D.                                

 

   

By: /s/ Dr. Christoph Springer                                  

 

Name: Thomas J. Schall, Ph.D.     Name: Dr. Christoph Springer

Title: Chairman of the Board, President

          and Chief Executive Officer

   

Title: Global Head Business Development and

          Licensing

 

By:

 

 

/s/ Dr. Oliver P. Kronenberg

 

Name:   Dr. Oliver P. Kronenberg Title:   Group General Counsel

 

Signature Page to Collaboration and License Agreement



--------------------------------------------------------------------------------

Schedule 6.3

Diligence Countries

Austria

Belgium

Netherlands

Sweden

Finland

Denmark

Norway

Iceland

Portugal

Greece

Egypt

South Africa

Argentina

Chile



--------------------------------------------------------------------------------

Exhibit 8.4(a)

Quarterly Royalty Calculation Example if Both Sets of Royalty Rates Apply

If royalties are payable on Net Sales in a country in which the Product is
approved only for Orphan Indications and on Net Sales in a country in which the
Product is approved for Orphan Indications and for CKD, royalties will be
calculated as shown in the table below:

 

[***]    [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]   
[***]    [***]    [***]    [***]    [***] [***]    [***]    [***]    [***]   
[***]    [***]    [***]

 

  

 

  

 

  

 

  

 

  

 

  

 

[***]    [***]    [***]    [***]    [***]    [***]    [***]

[***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

Exhibit 8.4(c)

Quarterly Royalty Reduction Calculation Example

An example of the royalty calculation pursuant to this Exhibit 8.4(c) for Net
Sales of the Product in Orphan Indications in a country for the third quarter,
assuming that the royalty reduction of Section 8.4(c) first applies to the Net
Sales of the Product in the country in the third quarter, is as follows:

 

[***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***] [***]
   [***]    [***]    [***]    [***]    [***]

[***]

[***]:

[***]

[***]

[***]:

[***]

[***]

[***]

[***]:

[***]

[***]

[***]

[***].

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.